 
 



--------------------------------------------------------------------------------


OMEGA HEALTHCARE INVESTORS, INC.
 
$350,000,000
 
6.75% Senior Notes due 2022
 
PURCHASE AGREEMENT
 
November 9, 2010
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH

 
                              INCORPORATED,

 
As Representative of the Initial Purchasers

 
Merrill Lynch, Pierce, Fenner & Smith

 
                     Incorporated

 
One Bryant Park

 
New York, New York  10036

 
Ladies and Gentlemen:
 
Omega Healthcare Investors, Inc., a Maryland corporation (the “Company”), and
the Company’s subsidiaries listed on the signature pages hereto (the “Subsidiary
Guarantors”), hereby confirm their agreement with you, as set forth below.
 
Section 1. The Securities.  Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) and the several Initial Purchasers
named in Schedule 1 ( together with Merrill Lynch, the “Initial Purchasers”)
$350,000,000 aggregate principal amount of its 6.75% Senior Notes due 2022 (the
“Notes”).  The Notes will be unconditionally guaranteed (the “Guarantees”) on a
senior basis by the Subsidiary Guarantors.  The Notes and the Guarantees are
collectively referred to herein as the “Securities.”  The Securities are to be
issued under an indenture (as supplemented to date, the “Indenture”) dated as
of  October 4, 2010 by and among the Company, the Subsidiary Guarantors and U.S.
Bank National Association, as Trustee (the “Trustee”).  Merrill Lynch has agreed
to act as the representative of the several Initial Purchasers (the
“Representative”) in connection with the offering and sale of the Notes.
 
The Company has previously issued $225,000,000 aggregate principal amount of
6.75% Senior Notes due 2022 (the “Existing Notes”) under the Indenture.  The
Securities constitute “Additional Notes” (as such term is defined in the
Indenture) under the Indenture.  Except as otherwise disclosed in the Pricing
Disclosure Package (as defined below) and the Final Offering Memorandum (as
defined below), the Securities will have terms identical to the Existing Notes
and will be treated as a single series of debt securities for all purposes under
the Indenture.
 
The Company has, pursuant to an Offer to Purchase and Consent Solicitation
Statement and related letter of transmittal, each dated as of November 8, 2010
(together, the “Offer to Purchase”), commenced a cash tender offer (the “Tender
Offer”) for any and all of its outstanding 7.00% notes due 2014 (the “2014
Notes”) and consent solicitation (the “Consent Solicitation”) of registered
holders of the 2014 Notes to certain proposed amendments and waivers to the
indenture, dated as of March 22, 2004 (as amended and supplemented, the “2014
Indenture”) among the Company, the guarantors party thereto and U.S. Bank
National Association, as trustee under the 2014 Indenture.  As described in the
Pricing Disclosure Package and the Final Memorandum, it is expected that
proceeds from the issuance and sale of the Securities shall be used to (i) pay
consideration to holders who tender their 2014 Notes in the Tender Offer to the
extent the Company obtains the requisite consents under the Consent Solicitation
and (ii) pay fees and expenses in connection with the Tender Offer and Consent
Solicitation.
 
The Securities will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.
 
In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum dated November 9, 2010 (the “Preliminary
Memorandum”) setting forth or including a description of the terms of the
Securities, the terms of the offering of the Securities, a description of the
Company and any material developments relating to the Company occurring after
the date of the most recent historical financial statements included
therein.  As used herein, “Pricing Disclosure Package” shall mean the
Preliminary Memorandum, as supplemented or amended by the written communications
listed on Annex A hereto in the most recent form that has been prepared and
delivered by the Company to the Initial Purchasers in connection with their
solicitation of offers to purchase Securities prior to the time when sales of
the Securities were first made (the “Time of Execution”).  Promptly after the
Time of Execution and in any event no later than the second Business Day
following the Time of Execution, the Company will prepare and deliver to each
Initial Purchaser a final offering memorandum (the “Final Memorandum”), which
will consist of the Preliminary Memorandum with such changes therein as are
required to reflect the information contained in the amendments or supplements
listed on Annex A hereto.  The Company hereby confirms that it has authorized
the use of the Pricing Disclosure Package, the Final Memorandum and the Recorded
Road Show (defined below), if any, in connection with the offer and sale of the
Securities by the Initial Purchasers.  Any references herein to the Pricing
Disclosure Package and the Final Memorandum shall be deemed to refer to and
include any documents incorporated by reference therein.
 
The Initial Purchasers, the Subsidiary Guarantors and their direct and indirect
transferees of the Securities will be entitled to the benefits of a Registration
Rights Agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), pursuant to which each of the Company and the Subsidiary Guarantors
has agreed, among other things, to use commercially reasonable efforts to file a
registration statement (the “Registration Statement”) with the Securities and
Exchange Commission (the “Commission”) registering the Securities or the
Exchange Notes (as defined in the Registration Rights Agreement) under the Act.
 
Section 2. Representations and Warranties. As of the Time of Execution and at
the Closing Date, each of the Company and the Subsidiary Guarantors, jointly and
severally, represents and warrants to and agrees with each of the Initial
Purchasers as follows (references in this Section 2 to the “Offering Memorandum”
are to (i) the Pricing Disclosure Package in the case of representations and
warranties made as of the Time of Execution and (ii) both the Pricing Disclosure
Package and the Final Memorandum in the case of representations and warranties
made at the Closing Date):
 
(a) The Preliminary Memorandum, on the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date (as defined in Section 3 below), will
not, and the Final Memorandum as of its date and on the Closing Date will not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that each of the
Company and the Subsidiary Guarantors makes no representation or warranty as to
the information contained in or omitted from the Pricing Disclosure Package and
Final Memorandum, in reliance upon and in conformity with information furnished
in writing to the Company by or on behalf of the Initial Purchasers through the
Representative specifically for inclusion therein.  The Company has not
distributed or referred to and will not distribute or refer to any written
communications (as defined in Rule 405 of the Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than the Pricing
Disclosure Package and Final Memorandum) an “Issuer Written Communication”)
other than the Pricing Disclosure Package, the Final Memorandum and the recorded
electronic road show, made available to investors (the “Recorded Road
Show”).  Any information in an Issuer Written Communication that is not
otherwise included in the Pricing Disclosure Package and the Final Memorandum
does not conflict with the Pricing Disclosure Package or the Final Memorandum
and, each Issuer Written Communication, when taken together with the Pricing
Disclosure Package does not at the Time of Execution and when taken together
with the Final Memorandum at the Closing Date will not, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
 
(b) Each document, if any, filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Offering Memorandum complied or will comply
when so filed in all material respects with the Exchange Act and the applicable
rules and regulations thereunder.
 
(c) All of the issued and outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all federal and state
securities laws and were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right.
 
(d) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Maryland, with full corporate
power and authority to acquire, own, lease and operate its properties, and to
lease the same to others, and to conduct its business as described in the
Offering Memorandum, to execute and deliver this Agreement and to issue, sell
and deliver the Notes as contemplated herein.  The Company is in compliance in
all respects with the laws, orders, rules, regulations and directives issued or
administered by such jurisdictions, except where the failure to be in compliance
would not, individually or in the aggregate, either (i) have a material adverse
effect on the business, properties, financial condition, results of operation or
prospects of the Company and the Subsidiaries (as hereinafter defined) taken as
a whole or (ii) prevent consummation of the transactions contemplated hereby
(the occurrence of such effect or such prevention described in the foregoing
clauses (i) and (ii) being herein referred to as a “Material Adverse Effect”).
 
(e) The Company is duly qualified to do business as a foreign entity and is in
good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(f) The Company has no subsidiaries (as defined under the Act) other than those
listed in Schedule 2 annexed hereto (collectively, the “Subsidiaries”).  On the
Closing Date, each Subsidiary Guarantor will issue its Guarantee of the Notes;
the Company owns, directly or indirectly, all of the issued and outstanding
equity interests of each of the Subsidiaries; the Company does not own, directly
or indirectly, any shares of stock or any other equity or long-term debt
securities of any corporation or have any equity interest in any firm,
partnership, joint venture, association or other entity other than the equity
interests of the Subsidiaries, or as would not be material to the Company and
the Subsidiaries on a consolidated basis.  Complete and correct copies of the
articles of incorporation and the bylaws of the Company and all amendments
thereto have been delivered to you, and no changes therein or to the articles of
incorporation and the bylaws (or other organizational documents) of the
Subsidiaries will be made from and including the date hereof through and
including the Closing Date.  Each Subsidiary has been duly formed and is validly
existing as a corporation, limited liability company, limited partnership or
trust in good standing under the laws of the jurisdiction of its formation, with
full organizational power and authority to own, lease and operate its properties
and to conduct its business as described in the Offering Memorandum, except
where the failure to be so formed and existing or to have such organizational
power and authority would not, individually or in the aggregate, have a Material
Adverse Effect.  Each Subsidiary is duly qualified to do business as a foreign
corporation, limited liability company, limited partnership or trust and is in
good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.  Each
Subsidiary is in compliance in all respects with the laws, orders, rules,
regulations and directives issued or administered by such jurisdictions, except
where the failure to be in compliance would not, individually or in the
aggregate, have a Material Adverse Effect.  All of the outstanding shares of
equity interests of each of the Subsidiaries have been duly authorized and
validly issued, are fully paid and non-assessable and are owned, directly or
indirectly, by the Company subject to no security interest, other material
encumbrance or adverse claims other than security interests, as disclosed in the
Offering Memorandum, granted under the Company’s credit agreement dated April
13, 2010, as amended.  No options, warrants or other rights to purchase,
agreements or other obligations to issue or other rights to convert any
obligation into shares of capital stock or ownership interests in the
Subsidiaries are outstanding.  The Company has no “significant subsidiary,” as
that term is defined in Rule 1-02(w) of Regulation S-X under the Act, other than
those listed in Exhibit 21 to the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2009.
 
(g) The Company has all requisite corporate power and authority to execute,
deliver and perform each of its obligations under the Notes, the Exchange Notes
(as defined in the Registration Rights Agreement) and the Private Exchange Notes
(as defined in the Registration Rights Agreement).  The Notes, when issued, will
be in the form contemplated by the Indenture.  The Notes, the Exchange Notes and
the Private Exchange Notes have each been duly and validly authorized by the
Company and, when executed by the Company and authenticated by the Trustee in
accordance with the provisions of the Indenture and, in the case of the Notes,
when delivered to and paid for by the Initial Purchasers in accordance with the
terms of this Agreement, will constitute valid and legally binding obligations
of the Company, in each case entitled to the benefits of the Indenture, and
enforceable against the Company in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought.
 
(h) Each of the Subsidiary Guarantors has all requisite organizational power and
authority to execute, deliver and perform each of its obligations under the
Guarantees and the guarantees of the Exchange Notes and the Private Exchange
Notes.  The Guarantees, and the guarantees of the Exchange Notes, when issued,
will be in the form contemplated by the Indenture.  The Guarantees have been
duly and validly authorized by each of the Subsidiary Guarantors and, when the
Guarantees are executed by each of the Subsidiary Guarantors and the Notes are
authenticated by the Trustee in accordance with the provisions of the Indenture,
will have been duly executed, issued and delivered and will constitute valid and
legally binding obligations of the Subsidiary Guarantors, and the guarantees of
the Exchange Notes and the Private Exchange Notes, if any, have been duly and
validly authorized by each of the Subsidiary Guarantors and, when the guarantees
of the Exchange Notes and the Private Exchange Notes, if any, are executed by
each of the Subsidiary Guarantors and the Exchange Notes and the Private
Exchange Notes, if any, are authenticated by the Trustee in accordance with the
provisions of the Indenture and issued in exchange for the guarantees of the
Notes in accordance with the Indenture, will constitute valid and binding
obligations of such Subsidiary Guarantor, in each case entitled to the benefits
of the Indenture and enforceable against such Subsidiary Guarantor in accordance
with their terms, subject to (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought.
 
(i) The Company and each of the Subsidiary Guarantors has all requisite
corporate or organizational power and authority to execute, deliver and perform
its obligations under the Indenture.  The Indenture meets the requirements for
qualification under the Trust Indenture Act of 1939, as amended (the
“TIA”).  The Indenture has been duly and validly authorized by the Company and
each of the Subsidiary Guarantors. The Indenture has been duly executed and
delivered by the Company and each of the Subsidiary Guarantors and (assuming the
due authorization, execution and delivery by the Trustee), constitutes a valid
and legally binding agreement of the Company and each of the Subsidiary
Guarantors, enforceable against the Company and each of the Subsidiary
Guarantors in accordance with its terms, except that the enforcement thereof may
be subject to (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity and the
discretion of the court before which any proceeding therefor may be brought.
 
(j) The Company and each of the Subsidiary Guarantors has all requisite
corporate or organizational power and authority to execute, deliver and perform
its obligations under the Registration Rights Agreement.  The Registration
Rights Agreement has been duly and validly authorized by the Company and each of
the Subsidiary Guarantors and, when executed and delivered by the Company and
each of the Subsidiary Guarantors (assuming the due authorization, execution and
delivery by the Initial Purchasers), will constitute a valid and legally binding
agreement of the Company enforceable against the Company and each of the
Subsidiary Guarantors in accordance with its terms, except that (A) the
enforcement thereof may be subject to (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought and (B) any rights to indemnity or contribution thereunder may be
limited by federal and state securities laws and public policy considerations.
 
(k) The Company and each of the Subsidiary Guarantors has all requisite
corporate or organizational power and authority to execute, deliver and perform
its obligations under this Agreement and to consummate the Tender Offer, the
Consent Solicitation and the other transactions contemplated hereby.  This
Agreement and the consummation by the Company and each of the Subsidiary
Guarantors of the transactions contemplated hereby have been duly authorized by
the Company and each of the Subsidiary Guarantors.  This Agreement has been duly
and validly executed and delivered by the Company and each of the Subsidiary
Guarantors.
 
(l) Neither the Company nor any of the Subsidiaries is in breach or violation of
or in default under (nor has any event occurred which with notice, lapse of time
or both would result in any breach or violation of, constitute a default under
or give the holder of any indebtedness (or a person acting on such holder’s
behalf) the right to require the repurchase, redemption or repayment of all or a
part of such indebtedness under) its (i) respective charter or bylaws (or other
formation documents), (ii) any indenture, mortgage, deed of trust, bank loan or
credit agreement or other evidence of indebtedness, or any license, lease,
contract or other agreement or instrument to which the Company or any of the
Subsidiaries is a party or by which any of them or any of their respective
properties may be bound or affected (including, without limitation, the
Indenture) or (iii) any federal, state, local or foreign law, regulation or
rule, including, without limitation, the rules and regulations of the New York
Stock Exchange (the “NYSE”), or any decree, judgment or order applicable to the
Company or any of the Subsidiaries or any of their respective properties, except
in the case of clauses (ii) and (iii) above, for such breaches, violations or
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect.  The execution, delivery and performance of this Agreement, the issuance
and sale of the Securities and the consummation of the Tender Offer, the Consent
Solicitation and the other transactions contemplated hereby (A) will neither
conflict with, result in any breach or violation of or constitute a default
under (nor constitute any event which with notice, lapse of time or both would
result in any breach or violation of or constitute a default under or give the
holder of any indebtedness (or a person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (1) the charter or bylaws (or other formation
documents) of the Company or any of the Subsidiaries, (2) any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which the Company or any of the Subsidiaries is a party or by which any of
them or any of their respective properties may be bound or affected (including,
without limitation, the Indenture), or (3) any federal, state or local law,
regulation or rule, including the rules and regulations of the NYSE or any
decree, judgment or order applicable to the Company or any of the Subsidiaries,
except in the case of clause (2) above, for such breaches, violations or
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect, nor (B) result in the creation or imposition of any lien, charge, claim
or encumbrance upon any of the properties (real and personal (including, without
limitation, mortgage loans and unsecured loans)) described in the Offering
Memorandum as being owned or leased by the Company or any of the Subsidiaries
(the “Properties”).
 
(m) No approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency, or of or with the NYSE, or approval of the stockholders of
the Company, is required in connection with the issuance and sale of the
Securities or the consummation by the Company or any of the Subsidiary
Guarantors of the transactions contemplated hereby other than which has been
effected and any necessary qualification under the securities or blue sky laws
of the various jurisdictions in which the Securities are being offered by the
Initial Purchasers.
 
(n) Except as expressly set forth in the Offering Memorandum, (i) no person has
the right, contractual or otherwise, to cause the Company to issue or sell to it
any shares of common stock of the Company or shares of any other capital stock
or other equity interests of the Company and (ii) no person has any preemptive
rights, resale rights, rights of first refusal or other rights to purchase any
shares of common stock of the Company or shares of any other capital stock of or
other equity interests in the Company and (iii) no person has the right to act
as an initial purchaser or as a financial advisor to the Company in connection
with the offer and sale of the Securities, whether as a result of the sale of
the Securities as contemplated thereby or otherwise.
 
(o) Each of the Company and the Subsidiaries (and, to the Company’s knowledge,
each operator, lessee or sublessee of any Property or portion thereof) (i) has
all necessary licenses, authorizations, consents and approvals, (ii) has made
all necessary filings required under any federal, state, local or foreign law,
regulation or rule, and (iii) has obtained all necessary licenses,
authorizations, consents and approvals from other persons, in order to acquire
and own, lease or sublease, lease to others and conduct its respective business
as described in the Offering Memorandum, except in the case of clauses (i), (ii)
and (iii) above, where the failure to have such items, make such filings or
obtain such items would not, individually or in the aggregate, have a Material
Adverse Effect.  Neither the Company nor any of the Subsidiaries (nor, to the
knowledge of the Company or any of the Subsidiary Guarantors, any such operator,
lessee or sublessee) is in violation of, or in default under, or has received
notice of any proceedings relating to revocation or modification of, any such
license, authorization, consent or approval or any federal, state, local or
foreign law, regulation or rule or any decree, order or judgment applicable to
the Company or any of the Subsidiaries, except where such violation, default,
revocation or modification would not, individually or in the aggregate, have a
Material Adverse Effect.
 
(p) All legal or governmental proceedings, affiliate transactions, off-balance
sheet transactions (including, without limitation, transactions related to, and
the existence of, “variable interest entities” within the meaning of Statement
of Financial Accounting Standards No. 167), contracts, licenses, agreements,
leases or documents of a character required to be described in a Registration
Statement on Form S-3 filed by the Company or to be filed as an exhibit to such
a Registration Statement or any incorporated document have been so described or
filed as required.
 
(q) There are no actions, suits, claims, investigations or proceedings pending
or, to the knowledge of the Company or any of the Subsidiary Guarantors,
threatened or contemplated to which the Company or any of the Subsidiaries or
any of their respective directors or officers (or, to the Company’s knowledge,
any person from whom the Company or any Subsidiary acquired any of the
Properties (each, a “seller”), or any lessee, sublessee or operator of any
Property or any portion thereof) is or would be a party, or of which any of the
respective properties or assets of the Company and the Subsidiaries, or any
Property, is or would be subject at law or in equity, before or by any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency, except any such action, suit, claim, investigation or
proceeding which would not result in a judgment, decree or order having,
individually or in the aggregate, a Material Adverse Effect.
 
(r) Ernst & Young LLP, whose report on the consolidated financial statements of
the Company and the Subsidiaries is incorporated by reference in the Offering
Memorandum, are independent public accountants as required by the Act and by
Rule 3600T of the Public Company Accounting Oversight Board.
 
(s) The audited and unaudited consolidated financial statements of the Company
and the Subsidiaries included or incorporated by reference in the Offering
Memorandum, together with the related notes, present fairly the consolidated
financial position of the Company and the Subsidiaries as of the dates indicated
and the consolidated results of operations and cash flows of the Company and the
Subsidiaries for the periods specified and have been prepared in compliance with
the applicable requirements of the Act and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and in conformity with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except, in the case of unaudited financial statements, for normal year-end
adjustments and the absence of notes).   The pro forma financial statements and
data included or incorporated by reference in the Offering Memorandum comply
with the applicable requirements of Regulation S-X of the Act and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements and data.  The other financial and statistical
data set forth or incorporated by reference in the Offering Memorandum are
fairly presented in all material respects and prepared on a basis consistent
with the financial statements and books and records of the Company.  There are
no financial statements (historical or pro forma) that are required to be
included or incorporated by reference in the Offering Memorandum (including,
without limitation, as required by Rules 3-12 or 3-05 or Article 11 of
Regulation S-X under the Act to the extent applicable) that are not included as
required.  The Company and the Subsidiaries do not have any material liabilities
or obligations, direct or contingent (including any off-balance sheet
obligations or any “variable interest entities” within the meaning of Statement
of Financial Accounting Standards No. 167), not disclosed in the Offering
Memorandum.
 
(t) Subsequent to the respective dates as of which information is given in the
Offering Memorandum, there has not been (i) any material adverse change, or any
development which could have a reasonable possibility of giving rise to a
prospective material adverse change, in the business, properties, management,
financial condition or results of operations of the Company and the Subsidiaries
taken as a whole, (ii) any transaction which is material to the Company and the
Subsidiaries taken as a whole, (iii) any obligation, direct or contingent
(including any off-balance sheet obligations), incurred by the Company or any
Subsidiary, which is material to the Company and the Subsidiaries taken as a
whole, (iv) any change in the capital stock (except as the result of the
exercise or vesting of rights or awards held by directors and employees under
the Company’s stock incentive plans described in the Offering Memorandum or
issuances under the Company’s dividend reinvestment and common stock purchase
plan) or outstanding indebtedness of the Company or any Subsidiary or (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or any Subsidiary except as disclosed in the Offering Memorandum.
 
(u) Neither the Company nor any Subsidiary is and, after giving effect to the
offering and sale of the Securities and the consummation of the transactions
contemplated hereby, neither of them will be an “investment company” or an
entity “controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
 
(v) None of the Company, the Subsidiaries or any agent acting on their behalf,
other than the Initial Purchasers, has taken or will take any action that would
cause this Agreement or the sale of the Notes to violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System, in each case as in effect,
or as the same may hereafter be in effect, on the Closing Date.
 
(w) Except for Property Encumbrances (as defined below) arising under our credit
agreement dated as of April 13, 2010, as amended, which is described in the
Offering Memorandum, the Company, and each of the Subsidiaries, has insurable
title, and, in the case of real property, in fee simple, to the Properties, free
and clear of all liens, claims, mortgages, deeds of trust, restrictions,
security interests and other encumbrances or defects (“Property Encumbrances”),
except for (x) the leasehold interests of lessees in the Properties of the
Company and the Subsidiaries held under lease (the “Leases”) and (y) any other
Property Encumbrances that would not, individually or in the aggregate, have a
Material Adverse Effect.  All Property Encumbrances on or affecting the
Properties which are required to be disclosed in the Offering Memorandum are
disclosed therein as required.
 
(x) Each of the Leases pertaining to the Properties has been duly authorized by
the Company or a Subsidiary, as applicable, and is a valid, subsisting and
enforceable agreement of the Company or such Subsidiary, as applicable, and, to
the knowledge of the Company, each other party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally or general equitable principles.
 
(y) No person other than the Company or a Subsidiary has an option or right of
first refusal to purchase all or part of any Property owned by the Company or
any interest therein, and to the Company’s knowledge no such right exists with
respect to any Property that the Company leases (as lessee), except for such
options or rights of first refusal which, if refused, will not individually or
in the aggregate have a Material Adverse Effect.
 
(z) To the knowledge of the Company or any of the Subsidiary Guarantors, except
as disclosed in the Offering Memorandum, no lessee of any portion of any of the
Properties is in default under its respective lease, and there is no event
which, with notice, lapse of time or both, would constitute a default under any
such lease, except such defaults that would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(aa) To the knowledge of the Company or any of the Subsidiary Guarantors, except
as disclosed in the Offering Memorandum, no borrower of a mortgage loan from the
Company is in default under its respective mortgage loan, and there is no event
which, with notice, lapse of time or both, would constitute a default under any
such mortgage loan, except such defaults that would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(bb) The Company and the Subsidiaries own, or have obtained valid and
enforceable licenses for, or other rights to use, the inventions, patent
applications, patents, trademarks (both registered and unregistered), trade
names, service names, copyrights, trade secrets and other proprietary
information described in the Offering Memorandum as being owned or licensed by
them or which are necessary for the conduct of their respective businesses,
except where the failure to own, license or have such rights would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(cc) Neither the Company nor any of the Subsidiaries is engaged in any unfair
labor practice, except as would not, individually or in the aggregate, have a
Material Adverse Effect.  There has been no violation of any federal, state or
local law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws or any provision of the Employee
Retirement Income Security Act of 1974 (“ERISA”) or the rules and regulations
promulgated thereunder concerning the employees of the Company or any of the
Subsidiaries, except as would not, individually or in the aggregate, have a
Material Adverse Effect.
 
(dd) The Company and the Subsidiaries and their properties, assets and
operations (and, to the knowledge of the Company or any of the Subsidiary
Guarantors, each operator or lessee of any Property or portion thereof) are in
compliance with, and hold all permits, authorizations and approvals required
under, Environmental Laws (as defined below), except to the extent that failure
to so comply or to hold such permits, authorizations or approvals would not,
individually or in the aggregate, have a Material Adverse Effect.  There are no
past, present or, to the knowledge of the Company or any of the Subsidiary
Guarantors, reasonably anticipated future events, conditions, circumstances,
activities, practices, actions, omissions or plans that could reasonably be
expected to give rise to any material costs or liabilities to the Company or any
Subsidiary under, or to interfere with or prevent compliance by the Company or
any Subsidiary with, Environmental Laws, except as would not, individually or in
the aggregate, have a Material Adverse Effect.  Except as would not,
individually or in the aggregate, have a Material Adverse Effect, neither the
Company nor any of the Subsidiaries, nor, to the knowledge of the Company or any
of the Subsidiary Guarantors, any seller, lessee, sublessee or operator of any
Property or portion thereof or any previous owner thereof, (i) is the subject of
any investigation, (ii) has received any notice or claim, (iii) is a party to or
affected by any pending or threatened action, suit or proceeding, (iv) is bound
by any judgment, decree or order or (v) has entered into any agreement, in each
case relating to any alleged violation of any Environmental Law or any actual or
alleged release or threatened release or cleanup at any location of any
Hazardous Materials (as defined below).  Neither the Company nor any of the
Subsidiaries, nor, to the knowledge of the Company or any of the Subsidiary
Guarantors, any seller, lessee, sublessee or operator of any Property or portion
thereof or any previous owner thereof, has received from any governmental
authority notice of any violation, concerning the Properties, of any municipal,
state or federal law, rule or regulation or of any Environmental Law, except for
such violations as have heretofore been cured and except for such violations as
would not, individually or in the aggregate, have a Material Adverse Effect.  As
used herein, “Environmental Law” means any federal, state or local law, statute,
ordinance, rule, regulation, order, decree, judgment, injunction, permit,
license, authorization or other binding requirement, or common law, relating to
health, safety or the protection, cleanup or restoration of the environment or
natural resources, including those relating to the distribution, processing,
generation, treatment, storage, disposal, transportation, other handling or
release or threatened release of Hazardous Materials, and “Hazardous Materials”
means any material (including, without limitation, pollutants, contaminants,
hazardous or toxic substances or wastes) that is regulated by or may give rise
to liability under any Environmental Law.
 
(ee) The Company and the Subsidiaries have (A) all licenses, certificates,
permits, authorizations, approvals, franchises and other rights from, and have
made all declarations and filings with, all applicable authorities, all
self-regulatory authorities and all courts and other tribunals (each, an
“Authorization”) necessary to engage in the business conducted by them in the
manner described in the Offering Memorandum, except as would not, individually
or in the aggregate, have a Material Adverse Effect, and (B) no reason to
believe that any governmental body or agency, domestic or foreign, is
considering limiting, suspending or revoking any such Authorization, except
where any such limitations, suspensions or revocations would not, individually
or in the aggregate, have a Material Adverse Effect.  All such Authorizations
are valid and in full force and effect and the Company and the Subsidiaries are
in compliance with the terms and conditions of all such Authorizations and with
the rules and regulations of the regulatory authorities having jurisdiction with
respect to such Authorizations, except for any invalidity, failure to be in full
force and effect or noncompliance with any Authorization that would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(ff) Neither the Company nor any of the Subsidiaries, nor, to the knowledge of
the Company or any of the Subsidiary Guarantors, any seller, lessee, sublessee
or operator of any Property or portion thereof, has received from any
governmental authority any written notice of any condemnation of, or zoning
change affecting, the Properties or any portion thereof, and the Company does
not know of any such condemnation or zoning change which is threatened, except
for such condemnations or zoning changes that, if consummated, would not,
individually or in the aggregate, have a Material Adverse Effect.  Each of the
Properties, and the current and intended use and occupancy thereof, complies
with all applicable zoning laws, ordinances and regulations, except where such
failure does and will not, individually or in the aggregate, have a Material
Adverse Effect.
 
(gg) All tax returns required to be filed by the Company or any of the
Subsidiaries have been timely filed, and all taxes and other assessments of a
similar nature (whether imposed directly or through withholding and whether or
not shown on a tax return) including any interest, additions to tax or penalties
applicable thereto due or claimed to be due from such entities have been timely
paid, other than those taxes being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP or the filing of tax returns or the payment of any taxes which would
not, individually or in the aggregate, have a Material Adverse Effect.  There is
no tax deficiency which has been or could reasonably be expected to be asserted
against the Company or any Subsidiary, except any tax deficiency which would
not, individually or in the aggregate, have a Material Adverse Effect.  The
Company has made adequate charges, accruals and reserves in accordance with GAAP
in the applicable financial statements referred to in Section 2(s) hereof in
respect of all taxes for all periods as to which the tax liability of the
Company or its Subsidiaries has not been finally determined.
 
(hh) There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries that is pending or, to the
knowledge of the Company or any of the Subsidiary Guarantors, threatened.
 
(ii) Each of the Company and the Subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amount as the Company reasonably deems to be adequate and as are customary in
the business in which they are engaged, except as described in the Offering
Memorandum.  Except as would not, individually or in the aggregate, have a
Material Adverse Effect, all policies of insurance insuring the Company and the
Subsidiaries or any of their businesses, assets, employees, officers, directors
and trustees are in full force and effect, and the Company and the Subsidiaries
are in compliance with the terms of such policies in all material
respects.  Except as would not, individually or in the aggregate, have a
Material Adverse Effect, there are no claims by the Company or any of the
Subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause.
 
(jj) Neither the Company nor any of the Subsidiaries has sustained, since the
date of the last audited financial statements included or incorporated by
reference in the Offering Memorandum, any loss or interference with its
respective business from fire, explosion, flood or other calamity, whether or
not covered by insurance, or from any labor dispute or court or governmental
action, order or decree, except for such loss or interference as would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(kk) Neither the Company nor any Subsidiary has sent or received any
communication regarding termination of, or intent not to renew, any of the
leases, contracts or agreements referred to or described in, or filed as an
exhibit to, any Incorporated Document, and no such termination or non-renewal
has been threatened by the Company or any Subsidiary or, to the knowledge of the
Company or any Subsidiary Guarantor after due inquiry, any other party to any
such contract or agreement, except for such termination or non-renewal as would
not, individually or in the aggregate, have a Material Adverse Effect.
 
(ll) The Company and its Subsidiaries on a consolidated basis maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(mm) The Company has established and maintains and evaluates “disclosure
controls and procedures” (as such term is defined in Rule 13a-15 and 15d-15
under the Exchange Act) and “internal control over financial reporting” (as such
term is defined in Rule 13a-15 and 15d-15 under the Exchange Act); such
disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s Chief Executive Officer and its Chief Financial
Officer by others within those entities, and such disclosure controls and
procedures are effective to perform the functions for which they were
established; the Company’s auditors and the Audit Committee of the Board of
Directors of the Company have been advised of:  (i) any significant deficiencies
in the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls.  Any material
weaknesses in internal controls have been identified for the Company’s
auditors.  Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses; the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company have made all
certifications required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and any related rules and regulations promulgated by the Commission, and
the statements contained in any such certification are complete and
correct.  The Company and the Subsidiaries are in compliance in all material
respects with all applicable effective provisions of the Sarbanes-Oxley Act and
the rules and regulations of the Commission and the NYSE promulgated thereunder.
 
(nn) This Agreement, the Securities, the Indenture and the Registration Rights
Agreement will conform in all material respects to the descriptions thereof in
the Offering Memorandum.
 
(oo) No holder of securities of the Company or any Subsidiary will be entitled
to have such securities registered under the registration statements required to
be filed by the Company pursuant to the Registration Rights Agreement other than
as expressly permitted thereby.
 
(pp) Immediately after the consummation of the transactions contemplated by this
Agreement, the fair value and present fair saleable value of the assets of each
of the Company and the Subsidiaries (each on a consolidated basis) will exceed
the sum of its stated liabilities and identified contingent liabilities; none of
the Company or the Subsidiaries (each on a consolidated basis) is, nor will any
of the Company or the Subsidiaries (each on a consolidated basis) be, after
giving effect to the execution, delivery and performance of this Agreement, and
the consummation of the transactions contemplated hereby, (a) left with
unreasonably small capital with which to carry on its business as it is proposed
to be conducted, (b) unable to pay its debts (contingent or otherwise) as they
mature or (c) otherwise insolvent.
 
(qq) None of the Company, the Subsidiaries or any of their respective Affiliates
(as defined in Rule 501(b) of Regulation D under the Act) has directly, or
through any agent, (i) sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of any “security” (as defined in the Act) that
is or could be integrated with the sale of the Notes in a manner that would
require the registration under the Act of the Notes or (ii) engaged in any form
of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Securities or
in any manner involving a public offering within the meaning of Section 4(2) of
the Act.  Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 8 hereof, it is not necessary in connection with
the offer, sale and delivery of the Securities to the Initial Purchasers in the
manner contemplated by this Agreement to register any of the Notes under the Act
or to qualify the Indenture under the TIA.
 
(rr) No securities of the Company or any Subsidiary that are of the same class
(within the meaning of Rule 144A under the Act) as the Securities are listed on
a national securities exchange registered under Section 6 of the Exchange Act,
or quoted in a U.S. automated inter-dealer quotation system.
 
(ss) None of the Company, the Subsidiaries, any of their respective Affiliates
or any person acting on its or their behalf (other than the Initial Purchasers)
has engaged in any directed selling efforts (as that term is defined in
Regulation S under the Act (“Regulation S”)) with respect to the
Securities.  The Company, the Subsidiaries and their respective Affiliates and
any person acting on its or their behalf (other than the Initial Purchasers)
have complied with the offering restrictions requirement of Regulation S.
 
(tt) The Company has provided you true, correct and complete copies of all
documentation pertaining to any extension of credit in the form of a personal
loan made, directly or indirectly, by the Company or any Subsidiary to any
director or executive officer of the Company, or to any family member or
affiliate of any director or executive officer of the Company.  On or after
September 30, 2010, the Company has not, directly or indirectly, including
through any Subsidiary:  (i) extended credit, arranged to extend credit, or
renewed any extension of credit, in the form of a personal loan, to or for any
director or executive officer of the Company, or to or for any family member or
affiliate of any director or executive officer of the Company; or (ii) made any
material modification, including any renewal thereof, to any term of any
personal loan to any director or executive officer of the Company, or any family
member or affiliate of any director or executive officer, which loan was
outstanding on September 30, 2010.
 
(uu) All statistical or market-related data included or incorporated by
reference in the Offering Memorandum are based on or derived from sources that
the Company believes to be reliable and accurate in all material respects, and
the Company has obtained the written consent to the use of such data from such
sources to the extent required.
 
(vv) Neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company and each of the Subsidiary Guarantors, any employee or agent of the
Company or any Subsidiary has made any payment of funds of the Company or any
Subsidiary or received or retained any funds in violation of any law, rule or
regulation, which payment, receipt or retention of funds is of a character
required to be disclosed in the Offering Memorandum or any document incorporated
by reference therein.
 
(ww) Except pursuant to this Agreement, neither the Company nor any of the
Subsidiaries has incurred any liability for any finder’s or broker’s fee or
agent’s commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby or by the
Offering Memorandum.
 
(xx) From and including the Company’s taxable year ended December 31, 1992, the
Company was and is organized in conformity with the requirements for, its actual
methods of operation through the date hereof has permitted, and its proposed
methods of operations as described in the Officer’s Certificate will permit the
Company to meet the requirements for, qualification and taxation as a real
estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as
amended (the “Code”), and the Company has qualified and will so qualify, and,
the Company will continue to meet such requirements and qualify as a REIT after
consummation of the contemplated transactions and the application of the
proceeds, if any, from the offering of the Notes by the Company as described in
the Offering Memorandum.  All statements in the Offering Memorandum regarding
the Company’s qualification as a REIT are true, complete and correct in all
material respects.
 
(yy) Neither the Company nor any of the Subsidiaries nor any of their respective
directors, officers, affiliates or controlling persons has taken, directly or
indirectly, any action designed, or which has constituted or might reasonably be
expected to cause or result in, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
 
(zz) Any certificate signed by any officer of the Company or any Subsidiary
Guarantor and delivered to any Initial Purchaser or to counsel for the Initial
Purchasers shall be deemed a joint and several representation and warranty by
the Company and each of the Subsidiary Guarantors to each Initial Purchaser as
to the matters covered thereby.
 
Section 3. Purchase, Sale and Delivery of the Notes.  On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company and the
Subsidiary Guarantors agree  to issue and sell to the Initial Purchasers, and
the Initial Purchasers, acting severally and not jointly, agree to purchase the
Securities in the respective amounts set forth on Schedule 1 hereto from the
Company and the Subsidiary Guarantors at 101.25% of their principal amount, plus
accrued interest from October 4, 2010 to the Closing Date.  One or more
certificates in definitive form for the Securities that the Initial Purchasers
have agreed to purchase hereunder, and in such denomination or denominations and
registered in such name or names as the Initial Purchasers request upon notice
to the Company of at least 48 hours (but not less than one business day) prior
to the Closing Date, shall be delivered by or on behalf of the Company and the
Subsidiary Guarantors to the Initial Purchasers, against payment by or on behalf
of the Initial Purchasers of the purchase price therefor by wire transfer (same
day funds), to such account or accounts as the Company shall specify in writing
prior to the Closing Date, or by such means as the parties hereto shall agree
prior to the Closing Date.  Such delivery of and payment for the Securities
shall be made at the offices of Cahill Gordon & Reindel llp, 80 Pine Street, New
York, New York at 10:00 A.M., New York time, on November 23, 2010, or at such
other place, time or date as the Initial Purchasers, on the one hand, and the
Company, on the other hand, may agree upon, such time and date of delivery
against payment being herein referred to as the “Closing Date.”  The Company and
the Subsidiary Guarantors will make such certificate or certificates for the
Securities available for checking and packaging by the Initial Purchasers at the
offices of Merrill Lynch in New York, New York, or at such other place as
Merrill Lynch may designate, at least 24 hours prior to the Closing Date.
 
Section 4. Offering by the Initial Purchasers.  The Initial Purchasers propose
to make an offering of the Securities at the price and upon the terms set forth
in the Offering Memorandum as soon as practicable after this Agreement is
entered into and as in the judgment of the Initial Purchasers is advisable.
 
Section 5. Covenants of the Company.  Each of the Company and the Subsidiary
Guarantors, as the case may be, jointly and severally, covenants and agrees with
the Initial Purchasers as follows:
 
(a) Until the later of (i) the completion of the distribution of the Securities
by the Initial Purchasers and (ii) the Closing Date, the Company will not amend
or supplement the Offering Memorandum or file any report with the Commission
under the Exchange Act unless the Initial Purchasers shall previously have been
advised and furnished a copy for a reasonable period of time prior to the
proposed amendment, supplement or report and as to which the Initial Purchasers
shall have given their consent (which consent shall not be unreasonably
withheld).  The Company will promptly, upon the reasonable request of the
Initial Purchasers or counsel for the Initial Purchasers, make any amendments or
supplements to the Offering Memorandum that may be necessary or advisable in
connection with the resale of the Securities by the Initial Purchasers.
 
(b) The Company and each of the Subsidiary Guarantors will cooperate with the
Initial Purchasers, to arrange for the qualification of the Securities for
offering and sale under the securities or “Blue Sky” laws of such U.S.
jurisdictions as the Initial Purchasers may reasonably designate and will
continue such qualifications in effect for as long as may be necessary to
complete the resale of the Securities; provided, however, that in connection
therewith, neither the Company nor any Subsidiary Guarantor shall be required to
qualify as a foreign corporation or to execute a general consent to service of
process in any jurisdiction or subject itself to taxation in excess of a nominal
dollar amount in any such jurisdiction where it is not then so subject.
 
(c) (1) If, at any time prior to the completion of the distribution by the
Initial Purchasers of the Securities or the Private Exchange Notes, any event
occurs or information becomes known as a result of which the Offering Memorandum
as then amended or supplemented would include any untrue statement of a material
fact, or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading, or
if for any other reason it is necessary at any time to amend or supplement the
Offering Memorandum to comply with applicable law, the Company will promptly
notify the Initial Purchasers thereof and will prepare, at the expense of the
Company, an amendment or supplement to the Offering Memorandum that corrects
such statement or omission or effects such compliance and (2) if at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Pricing Disclosure Package as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or any
Issuer Written Communication would conflict with the Pricing Disclosure Package
as then amended or supplemented, or (ii) it is necessary to amend or supplement
any of the Pricing Disclosure Package so that any of the Pricing Disclosure
Package or any Issuer Written Communication will comply with applicable law, the
Company will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (a) above, furnish to the Initial Purchasers
such amendments or supplements to any of the Pricing Disclosure Package or any
Issuer Written Communication (it being understood that any such amendments or
supplements may take the form of an amended or supplemented Final
Memorandum)  as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any Issuer
Written Communication will not conflict with the Pricing Disclosure Package or
so that the Pricing Disclosure Package or any Issuer Written Communication as so
amended or supplemented will comply with law.
 
(d) The Company will, without charge, provide to the Initial Purchasers and to
counsel for the Initial Purchasers as many copies of the Offering Memorandum or
any amendment or supplement thereto as the Initial Purchasers may reasonably
request.
 
(e) The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Offering Memorandum.
 
(f) For so long as any of the Securities remain outstanding, the Company will
furnish to the Initial Purchasers copies of all reports and other communications
(financial or otherwise) furnished by the Company to the Trustee or to the
holders of the Securities and, as soon as available, copies of any reports or
financial statements furnished to or filed by the Company with the Commission or
any national securities exchange on which any class of securities of the Company
may be listed; provided that the foregoing obligation will not apply to any
reports or other communication made available on the Commission’s EDGAR
database.
 
(g) Prior to the Closing Date, the Company will furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any unaudited interim
consolidated financial statements of the Company and the Subsidiaries for any
period subsequent to the period covered by the most recent financial statements
appearing in the Offering Memorandum.
 
(h) None of the Company, the Subsidiary Guarantors or any of their Affiliates
will sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any “security” (as defined in the Act) that could be integrated with
the sale of the Securities in a manner which would require the registration
under the Act of the Securities.
 
(i) The Company and the Subsidiary Guarantors will not, and will not permit any
of the other Subsidiaries or their respective Affiliates to, engage in any form
of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Securities or
in any manner involving a public offering within the meaning of Section 4(2) of
the Act.
 
(j) For so long as any of the Securities remain outstanding, the Company will
make available at its expense, upon request, to any holder of such Securities
and any prospective purchasers thereof the information specified in
Rule 144A(d)(4) under the Act, unless the Company is then subject to Section 13
or 15(d) of the Exchange Act.
 
(k) The Company will use commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through The Depository
Trust Company.
 
(l) In connection with Securities offered and sold in an off shore transaction
(as defined in Regulation S) the Company will not register any transfer of such
Notes not made in accordance with the provisions of Regulation S and will not,
except in accordance with the provisions of Regulation S, if applicable, issue
any such Notes in the form of definitive securities.
 
(m) None of the Company, the Subsidiary Guarantors or any of their Affiliates
will engage in any directed selling efforts (as that term is defined in
Regulation S) with respect to the Securities.
 
(n) For a period of one year (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the date any Securities are acquired by the
Company or any of its Affiliates, none of the Company, the Subsidiary Guarantors
or any of their respective Affiliates will re-sell any such Securities.
 
Section 6. Expenses.  The Company and the Subsidiary Guarantors, jointly and
severally, agree to pay all costs and expenses incident to the performance of
their obligations under this Agreement, whether or not the transactions
contemplated herein are consummated or this Agreement is terminated pursuant to
Section 11 hereof, including all costs and expenses incident to (i) the
printing, word processing or other production of documents with respect to the
transactions contemplated hereby, including any costs of printing the
Preliminary Memorandum and any Offering Memorandum and any amendment or
supplement thereto, and any “Blue Sky” memoranda, (ii) all arrangements relating
to the delivery to the Initial Purchasers of copies of the foregoing documents,
(iii) the fees and disbursements of the counsel, the accountants and any other
experts or advisors retained by the Company, (iv) preparation (including
printing), issuance and delivery to the Initial Purchasers of the Securities,
(v) the qualification of the Securities under state securities and “Blue Sky”
laws, including filing fees and fees and disbursements of counsel for the
Initial Purchasers relating thereto, (vi) expenses in connection with the
“roadshow,” if any, and any other meetings with prospective investors in the
Securities, (vii) fees and expenses of the Trustee, including fees and expenses
of counsel, and (viii) any fees charged by investment rating agencies for the
rating of the Securities.  If the sale of the Securities provided for herein is
not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 7 hereof is not satisfied, because this
Agreement is terminated or because of any failure, refusal or inability on the
part of the Company or the Subsidiary Guarantors to perform all obligations and
satisfy all conditions on their part to be performed or satisfied hereunder
(other than solely by reason of a default by the Initial Purchasers of their
obligations hereunder after all conditions hereunder have been satisfied in
accordance herewith), the Company and the Subsidiary Guarantors agree to
promptly reimburse the Initial Purchasers upon demand for all reasonable and
documented out-of-pocket expenses (including the fees, disbursements and charges
of Cahill Gordon & Reindel llp, counsel for the Initial Purchasers), that shall
have been incurred by the Initial Purchasers in connection with the proposed
purchase and sale of the Securities.
 
Section 7. Conditions of the Initial Purchasers’ Obligations.  The obligation of
the Initial Purchasers to purchase and pay for the Securities shall, in their
sole discretion, be subject to the satisfaction or waiver of the following
conditions on or prior to the Closing Date:
 
(a) On the Closing Date, the Initial Purchasers shall have received the
opinions, dated as of the Closing Date and addressed to the Initial Purchasers,
of Bryan Cave LLP, counsel for the Company and certain of the Subsidiary
Guarantors, in form and substance satisfactory to counsel for the Initial
Purchasers, as set forth in Exhibit A-1 and Exhibit A-2 hereto.  Such counsel
may also state that, insofar as such opinion involves factual matters, they have
relied, to the extent they deem proper, upon certificates of officers of the
Company and the Subsidiary Guarantors and certificates of public officials,
copies of which shall have been provided to the Initial
Purchasers.  Additionally, on the Closing Date, the Initial Purchasers shall
have received a reliance letter, dated as of the Closing Date and addressed to
the Initial Purchasers, of Bryan Cave LLP, counsel for the Company and certain
of the Subsidiary Guarantors, allowing the Initial Purchasers to rely on such
legal opinions as Bryan Cave LLP may deliver to the Trustee in connection with
the offering of the Securities.
 
(b) On the Closing Date, the Initial Purchasers shall have received the opinion,
in form and substance satisfactory to the Initial Purchasers, dated as of the
Closing Date and addressed to the Initial Purchasers, of Cahill Gordon & Reindel
llp, counsel for the Initial Purchasers, with respect to certain legal matters
relating to this Agreement and such other related matters as the Initial
Purchasers may reasonably require.  Such counsel may also state that, insofar as
such opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers of the Company and the Subsidiary
Guarantors and certificates of public officials, copies of which shall have been
provided to the Initial Purchasers.
 
(c) On the date hereof, the Initial Purchasers shall have received from Ernst &
Young LLP a comfort letter dated the date hereof, in form and substance
satisfactory to counsel for the Initial Purchasers with respect to the audited,
unaudited and pro forma financial information in the Pricing Disclosure
Package.  On the Closing Date, the Initial Purchasers shall have received from
Ernst & Young LLP a comfort letter dated the Closing Date, in form and substance
satisfactory to counsel for the Initial Purchasers, which shall refer to the
comfort letter dated the date hereof and reaffirm or update as of a more recent
date the information stated in the comfort letter dated the date hereof and
similarly address the audited, unaudited and pro forma financial information
contained in the Final Memorandum.
 
(d) The representations and warranties of the Company and the Subsidiary
Guarantors contained in this Agreement shall be true and correct on and as of
the Time of Execution and on and as of the Closing Date as if made on and as of
the Closing Date; the statements of the Company’s and the Subsidiary Guarantors’
officers made pursuant to any certificate delivered in accordance with the
provisions hereof shall be true and correct on and as of the date made and on
and as of the Closing Date; the Company and the Subsidiary Guarantors shall have
performed all covenants and agreements and satisfied all conditions on their
part to be performed or satisfied hereunder at or prior to the Closing Date;
and, except as described in the Pricing Disclosure Package (exclusive of any
amendment or supplement thereto after the date hereof), subsequent to the date
of the most recent financial statements in such Pricing Disclosure Package,
there shall have been no event or development, and no information shall have
become known, that, individually or in the aggregate, has or would be reasonably
likely to have a Material Adverse Effect.
 
(e) The sale of the Securities hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.
 
(f) Subsequent to the date of the most recent financial statements in the
Pricing Disclosure Package (exclusive of any amendment or supplement thereto
after the date hereof), none of the Company or any of the Subsidiaries shall
have sustained any loss or interference with respect to its business or
properties from fire, flood, hurricane, accident or other calamity, whether or
not covered by insurance, or from any strike, labor dispute, slow down or work
stoppage or from any legal or governmental proceeding, order or decree, which
loss or interference, individually or in the aggregate, has or would be
reasonably likely to have a Material Adverse Effect.
 
(g) The Initial Purchasers shall have received certificates of the Company and
each of the Subsidiary Guarantors, dated the Closing Date, signed on behalf of
the Company or the applicable Subsidiary Guarantor by its Chairman of the Board,
President or any Vice President and the Chief Financial Officer, to the effect
that
 
(i) the representations and warranties of the Company or the applicable
Subsidiary Guarantor contained in this Agreement are true and correct on and as
of the Time of Execution and on and as of the Closing Date, and the Company or
the applicable Subsidiary Guarantor has performed all covenants and agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date;
 
(ii) at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package (exclusive of any
amendment or supplement thereto after the date hereof), no event or development
has occurred, and no information has become known to the Company or such
Subsidiary Guarantor, that, individually or in the aggregate, has or would be
reasonably likely to have a Material Adverse Effect; and
 
(iii) the sale of the Securities hereunder has not been enjoined (temporarily or
permanently).
 
(h) On the Closing Date, the Initial Purchasers shall have received the
Registration Rights Agreement executed by the Company and the Subsidiary
Guarantors and such agreement shall be in full force and effect.
 
(i) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.
 
On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Company and the Subsidiaries as
they shall have heretofore reasonably requested from the Company.
 
All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers.  The Company and the
Subsidiary Guarantors shall furnish to the Initial Purchasers such conformed
copies of such documents, opinions, certificates, letters, schedules and
instruments in such quantities as the Initial Purchasers shall reasonably
request.
 
Section 8. Offering of Securities; Restrictions on Transfer.  (a)  Each of the
Initial Purchasers agrees with the Company (as to itself only) and the
Subsidiary Guarantors that (i) it has not and will not solicit offers for, or
offer or sell, the Securities by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Act; and (ii) it has and will solicit offers for the Securities only from, and
will offer the Securities only to, (A) in the case of offers inside the United
States, persons whom the Initial Purchasers reasonably believe to be QIBs or, if
any such person is buying for one or more institutional accounts for which such
person is acting as fiduciary or agent, only when such person has represented to
the Initial Purchasers that each such account is a QIB, to whom notice has been
given that such sale or delivery is being made in reliance on Rule 144A, and, in
each case, in transactions under Rule 144A and (B) in the case of offers outside
the United States, to persons other than U.S. persons (“non-U.S. purchasers,”
which term shall include dealers or other professional fiduciaries in the United
States acting on a discretionary basis for non-U.S. beneficial owners (other
than an estate or trust)); provided, however, that, in the case of this clause
(B), in purchasing such Securities such persons are deemed to have represented
and agreed as provided under the caption “Notice to Investors” contained in the
Pricing Disclosure Package.
 
(b) Each of the Initial Purchasers represents and warrants (as to itself only)
with respect to offers and sales outside the United States that (i) it has and
will comply with all applicable laws and regulations in each jurisdiction in
which it acquires, offers, sells or delivers Notes or has in its possession or
distributes any Pricing Disclosure Package or any such other material, in all
cases at its own expense, (ii) the Notes have not been and will not be offered
or sold within the United States or to, or for the account or benefit of, U.S.
persons except in accordance with Regulation S under the Act or pursuant to an
exemption from the registration requirements of the Act and (iii) it has offered
the Notes and will offer and sell the Notes (A) as part of its distribution at
any time and (B) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 of
Regulation S and, accordingly, neither it nor any persons acting on its behalf
have engaged or will engage in any directed selling efforts (within the meaning
of Regulation S) with respect to the Notes, and any such persons have complied
and will comply with the offering restrictions requirement of Regulation S.
 
Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.
 
Section 9. Indemnification and Contribution.  (a)  The Company and the
Subsidiary Guarantors, jointly and severally, agree to indemnify and hold
harmless each Initial Purchaser and each person, if any, who controls any
Initial Purchaser within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act against any losses, claims, damages or liabilities to which any
Initial Purchaser or such controlling person may become subject under the Act,
the Exchange Act or otherwise, insofar as any such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon the
following:
 
(i) any untrue statement or alleged untrue statement made by the Company or any
Subsidiary Guarantor in Section 2 hereof;
 
(ii) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication,
or Final Memorandum, or any amendment or supplement thereto; or
 
(iii) the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication, or Final Memorandum or any amendment
or supplement thereto, a material fact required to be stated therein or
necessary to make the statements therein not misleading;
 
and will reimburse, as incurred, the Initial Purchasers and each such
controlling person for any reasonable legal or other documented expenses
incurred by the Initial Purchasers or such controlling person in connection with
investigating, defending against or appearing as a third-party witness in
connection with any such loss, claim, damage, liability or action; provided,
however, the Company and the Subsidiary Guarantors will not be liable in any
such case to the extent that any such loss, claim, damage, or liability arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in the Pricing Disclosure Package or Final
Memorandum or any amendment or supplement thereto in reliance upon and in
conformity with written information concerning the Initial Purchasers furnished
to the Company by the Initial Purchasers through the Representative specifically
for use therein, which is described in Section 12 hereof.  The indemnity
provided for in this Section 9 will be in addition to any liability that the
Company and the Subsidiary Guarantors may otherwise have to the indemnified
parties.  The Company and the Subsidiary Guarantors shall not be liable under
this Section 9 for any settlement of any claim or action effected without their
prior written consent, which shall not be unreasonably withheld.
 
(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company and the Subsidiary Guarantors, their respective
directors, their respective officers and each person, if any, who controls the
Company and the Subsidiary Guarantors within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company and the Subsidiary Guarantors or any such
director, officer or controlling person may become subject under the Act, the
Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package or Final Memorandum or any amendment
or supplement thereto, or (ii) the omission or the alleged omission to state
therein a material fact required to be stated in the Pricing Disclosure Package
or Final Memorandum or any amendment or supplement thereto, or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information concerning such Initial Purchaser, furnished to the Company by such
Initial Purchasers through the Representative specifically for use therein,
which is described in Section 12 hereof; and subject to the limitation set forth
immediately preceding this clause, will reimburse, as incurred, any reasonable
legal or other documented expenses incurred by the Company and the Subsidiary
Guarantors or any such director, officer or controlling person in connection
with investigating or defending against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action in respect
thereof.  The indemnity provided for in this Section 9 will be in addition to
any liability that the Initial Purchasers may otherwise have to the indemnified
parties.  The Initial Purchasers shall not be liable under this Section 9 for
any settlement of any claim or action effected without their consent, which
shall not be unreasonably withheld.
 
(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above.  In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties.  After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend such action, the indemnifying party will
not be liable to such indemnified party under this Section 9 for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchasers in the case
of paragraph (a) of this Section 9 or the Company and the Subsidiary Guarantors
in the case of paragraph (b) of this Section 9, representing the indemnified
parties under such paragraph (a) or paragraph (b), as the case may be, who are
parties to such action or actions) or (ii) the indemnifying party has authorized
in writing the employment of counsel for the indemnified party at the expense of
the indemnifying party.  All fees and expenses reimbursed pursuant to this
paragraph (c) shall be reimbursed as they are incurred.  After such notice from
the indemnifying party to such indemnified party, the indemnifying party will
not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnified party waived in writing its rights under this Section 9, in
which case the indemnified party may effect such a settlement without such
consent.  No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement or compromise of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party, or indemnity could have been sought hereunder by any indemnified
party, unless such settlement (A) includes an unconditional written release of
the indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.
 
(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to herein, each
indemnifying party, in order to provide for just and equitable contribution,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect (i) the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the offering of the Securities or (ii) if
the allocation provided by the foregoing clause (i) is not permitted by
applicable law, not only such relative benefits but also the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions or alleged statements
or omissions that resulted in such losses, claims, damages or liabilities (or
actions in respect thereof).  The relative benefits received by the Company and
the Subsidiary Guarantors on the one hand and any Initial Purchaser on the other
shall be deemed to be in the same proportion as the total proceeds from the
offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by such Initial Purchaser.  The relative
fault of the parties shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Subsidiary Guarantors on the one hand, or such
Initial Purchaser on the other, the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission
or alleged statement or omission, and any other equitable considerations
appropriate in the circumstances.  The Company, the Subsidiary Guarantors and
the Initial Purchasers agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of this
paragraph (d).  Notwithstanding any other provision of this paragraph (d), no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this paragraph (d), each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director of the Company and the Subsidiary
Guarantors, each officer of the Company and the Subsidiary Guarantors and each
person, if any, who controls the Company and the Subsidiary Guarantors within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act shall
have the same rights to contribution as the Company.
 
Section 10. Survival Clause.  The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company and the
Subsidiary Guarantors, their officers and the Initial Purchasers set forth in
this Agreement or made by or on behalf of them pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of the Company and the Subsidiary Guarantors, any of their officers or
directors, the Initial Purchasers or any controlling person referred to in
Section 9 hereof and (ii) delivery of and payment for the Securities.  The
respective agreements, covenants, indemnities and other statements set forth in
Sections 6, 9, 10 and 15 hereof shall remain in full force and effect,
regardless of any termination or cancellation of this Agreement.
 
Section 11. Termination.  (a)  This Agreement may be terminated in the sole
discretion of the Initial Purchasers by notice to the Company and the Subsidiary
Guarantors given prior to the Closing Date in the event that the Company and the
Subsidiary Guarantors shall have failed, refused or been unable to perform all
obligations and satisfy all conditions on their part to be performed or
satisfied hereunder at or prior thereto or, if at or prior to the Closing Date:
 
(i) any of the Company or the Subsidiaries shall have sustained any loss or
interference with respect to its businesses or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute, slow down or work stoppage or any legal or
governmental proceeding, which loss or interference, in the sole judgment of the
Initial Purchasers, has had or has a Material Adverse Effect, or there shall
have been, in the sole judgment of the Initial Purchasers, any event or
development that, individually or in the aggregate, has or could be reasonably
likely to have a Material Adverse Effect (including without limitation a change
in control of the Company or the Subsidiaries), except in each case as described
in the Pricing Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto);
 
(ii) trading in securities of the Company or in securities generally on the
NYSE, American Stock Exchange or the NASDAQ National Market shall have been
suspended or materially limited or minimum or maximum prices shall have been
established on any such exchange or market;
 
(iii) a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States;
 
(iv) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power, (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
national or international calamity or emergency or (C) any material change in
the financial markets of the United States which, in the case of (A), (B) or (C)
above and in the sole judgment of the Initial Purchasers, makes it impracticable
or inadvisable to proceed with the offering or the delivery of the Securities as
contemplated by the Pricing Disclosure Package and the Final Memorandum; or
 
(v) any securities of the Company shall have been downgraded by any nationally
recognized statistical rating organization or any such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its ratings of any securities of the Company (other
than an announcement with positive implications of a possible upgrading).
 
(b) Termination of this Agreement pursuant to this Section 11 shall be without
liability of any party to any other party except as provided in Section 10
hereof.
 
Section 12. Information Supplied by the Initial Purchasers.  The statements set
forth in the last paragraph on the front cover page and in the fourth sentence
of the seventh paragraph and in the ninth paragraph under the heading “Plan of
Distribution” in the Preliminary Memorandum and the Final Memorandum (to the
extent such statements relate to the Initial Purchasers) constitute the only
information furnished by the Initial Purchasers to the Company for the purposes
of Sections 2(a) and 9 hereof.
 
Section 13. Notices.  All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to (i) Merrill
Lynch, Pierce, Fenner & Smith Incorporated, One Bryant Park, New York, New
York  10036, Attention: Sarang Gadkari, and (ii) if sent to the Company, shall
be mailed or delivered to 200 International Circle, Suite 3500, Hunt Valley,
Maryland,  21030, Attention:  Robert O. Stephenson; with a copy to Bryan Cave
LLP, One Atlantic Center, Fourteenth Floor, 1201 W. Peachtree Street, NW,
Atlanta, Georgia  30309-3488, Attention:  Eliot Robinson.
 
All such notices and communications shall be deemed to have been duly
given:  when delivered by hand, if personally delivered; five business days
after being deposited in the mail, postage prepaid, if mailed; and one business
day after being timely delivered to a next-day air courier.
 
Section 14. Successors.  This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Company, the Subsidiary Guarantors and
their respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained; this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that
(i) the indemnities of the Company and the Subsidiary Guarantors contained in
Section 9 of this Agreement shall also be for the benefit of any person or
persons who control the Initial Purchasers within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act and (ii) the indemnities of the
Initial Purchasers contained in Section 9 of this Agreement shall also be for
the benefit of the directors of the Company and the Subsidiary Guarantors, their
officers and any person or persons who control the Company and the Subsidiary
Guarantors within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act.  No purchaser of Securities from the Initial Purchasers will be
deemed a successor because of such purchase.
 
Section 15. APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.
 
Section 16. Default by an Initial Purchaser.  If any one or more Initial
Purchasers shall fail to purchase and pay for any of the Notes agreed to be
purchased by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions which the principal amount of
Notes set forth opposite their names in Schedule 1 hereto bears to the aggregate
principal amount of Notes set forth opposite the names of all the remaining
Initial Purchasers) the Notes which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Notes which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Notes set forth in Schedule 1 hereto, the
Issuer shall be entitled to a further period of 36 hours within which to procure
another party or parties reasonably satisfactory to the nondefaulting Initial
Purchaser or Initial Purchasers to purchase no less than the amount of such
unpurchased Notes that exceeds 10% of the principal amount thereof upon such
terms herein set forth.  If, however, the Issuer shall not have completed such
arrangements within 72 hours after such default and the principal amount of such
unpurchased Notes exceeds 10% of the principal amount of such Notes to be
purchased on such date, then this Agreement will terminate without liability to
any nondefaulting Initial Purchaser or any Issuer.  In the event of a default by
any Initial Purchaser as set forth in this Section 16, the Closing Date shall be
postponed for such period, not exceeding five business days, as the
Representative, the Issuer and their counsel shall determine in order that the
required changes in the Pricing Disclosure Package and the Final Memorandum or
in any other documents or arrangements may be effected.  Nothing contained in
this Agreement shall relieve any defaulting Initial Purchaser of its liability,
if any, to the Issuer or any nondefaulting Initial Purchaser for damages
occasioned by its default hereunder.
 
Section 17. No Advisory or Fiduciary Responsibility.  The Company acknowledges
and agrees that (i) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s-length commercial transaction between the Company, on the
one hand, and the Initial Purchasers, on the other, (ii) in connection therewith
and with the process leading to such transaction each Initial Purchaser is
acting solely as a principal and not the agent or fiduciary of the Company,
(iii) no Initial Purchaser has assumed an advisory or fiduciary responsibility
in favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate.  The Company agrees that it will
not claim that any Initial Purchaser has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.
 
Section 18. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 

 
 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Company, the Subsidiary
Guarantors and the Initial Purchasers.
 
 
Very truly yours,

 
 
OMEGA HEALTHCARE INVESTORS, INC.,

 
 
as Issuer

 
By:         /s/ Robert O.
Stephenson                                                              
Name:           Robert O. Stephenson
Title:           Chief Financial Officer




ARIZONA LESSOR - INFINIA, INC.
BALDWIN HEALTH CENTER, INC.
BAYSIDE ALABAMA HEALTHCARE SECOND, INC.
BAYSIDE ARIZONA HEALTHCARE ASSOCIATES, INC.
BAYSIDE ARIZONA HEALTHCARE SECOND, INC.
BAYSIDE COLORADO HEALTHCARE ASSOCIATES, INC.
BAYSIDE COLORADO HEALTHCARE SECOND, INC.
BAYSIDE INDIANA HEALTHCARE ASSOCIATES, INC.,
as Subsidiary Guarantors




By:         /s/ Robert O.
Stephenson                                                              
Name:           Robert O. Stephenson
Title:           Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

BAYSIDE STREET II, INC.
BAYSIDE STREET, INC.
CANTON HEALTH CARE LAND, INC.
CARNEGIE GARDENS LLC
CENTER HEALTHCARE ASSOCIATES, INC.
CHERRY STREET – SKILLED NURSING, INC.
COLONIAL GARDENS, LLC
COLORADO LESSOR - CONIFER, INC.
COPLEY HEALTH CENTER, INC.
CSE ALBANY LLC
CSE AMARILLO LLC
CSE ANCHORAGE LLC
CSE ARDEN L.P.
CSE AUGUSTA LLC
CSE BEDFORD LLC
CSE BLOUNTVILLE LLC
CSE BOLIVAR LLC
CSE CAMBRIDGE LLC
CSE CAMBRIDGE REALTY LLC
CSE CAMDEN LLC
CSE CANTON LLC
CSE CASABLANCA HOLDINGS II LLC
CSE CASABLANCA HOLDINGS LLC
CSE CEDAR RAPIDS LLC
CSE CENTENNIAL VILLAGE
CSE CHELMSFORD LLC
CSE CHESTERTON LLC
CSE CLAREMONT LLC
CSE CORPUS NORTH LLC
CSE CRANE LLC
CSE DENVER ILIFF LLC
CSE DENVER LLC
CSE DOUGLAS LLC
CSE DUMAS LLC,
as Subsidiary Guarantors




By:         /s/ Robert O.
Stephenson                                                              
Name:           Robert O. Stephenson
Title:           Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

CSE ELKTON LLC
CSE ELKTON REALTY LLC
CSE FAIRHAVEN LLC
CSE FORT WAYNE LLC
CSE FRANKSTON LLC
CSE GEORGETOWN LLC
CSE GREEN BAY LLC
CSE HILLIARD LLC
CSE HUNTINGDON LLC
CSE HUNTSVILLE LLC
CSE INDIANAPOLIS-CONTINENTAL LLC
CSE INDIANAPOLIS-GREENBRIAR LLC
CSE JACINTO CITY LLC
CSE JEFFERSON CITY LLC
CSE JEFFERSONVILLE-HILLCREST CENTER LLC
CSE JEFFERSONVILLE-JENNINGS HOUSE LLC
CSE KERRVILLE LLC
CSE KING L.P.
CSE KINGSPORT LLC
CSE KNIGHTDALE L.P.
CSE LAKE CITY LLC
CSE LAKE WORTH LLC
CSE LAKEWOOD LLC
CSE LAS VEGAS LLC
CSE LAWRENCEBURG LLC
CSE LENOIR L.P.,
as Subsidiary Guarantors




By:         /s/ Robert O.
Stephenson                                                              
Name:           Robert O. Stephenson
Title:           Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

CSE LEXINGTON PARK LLC
CSE LEXINGTON PARK REALTY LLC
CSE LIGONIER LLC
CSE LIVE OAK LLC
CSE LOGANSPORT LLC
CSE LOWELL LLC
CSE MARIANNA HOLDINGS LLC
CSE MEMPHIS LLC
CSE MOBILE LLC
CSE MOORE LLC
CSE NORTH CAROLINA HOLDINGS I LLC
CSE NORTH CAROLINA HOLDINGS II LLC
CSE OMRO LLC
CSE ORANGE PARK LLC
CSE ORLANDO-PINAR TERRACE MANOR LLC
CSE ORLANDO-TERRA VISTA REHAB LLC
CSE PENNSYLVANIA HOLDINGS
CSE PIGGOTT LLC
CSE PILOT POINT LLC
CSE PONCA CITY LLC
CSE PORT ST. LUCIE LLC
CSE RICHMOND LLC
CSE RIPLEY LLC
CSE RIPON LLC
CSE SAFFORD LLC
CSE SALINA LLC
CSE SEMINOLE LLC
CSE SHAWNEE LLC,
as Subsidiary Guarantors


By:         /s/ Robert O.
Stephenson                                                              
Name:           Robert O. Stephenson
Title:           Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

CSE SPRING BRANCH LLC
CSE STILLWATER LLC
CSE TAYLORSVILLE LLC
CSE TEXARKANA LLC
CSE TEXAS CITY LLC
CSE THE VILLAGE LLC
CSE UPLAND LLC
CSE WALNUT COVE L.P.
CSE WEST POINT LLC
CSE WHITEHOUSE LLC
CSE WILLIAMSPORT LLC
CSE WINTER HAVEN LLC
CSE WOODFIN L.P.
CSE YORKTOWN LLC
DALLAS – SKILLED NURSING, INC.
DELTA INVESTORS I, LLC
DELTA INVESTORS II, LLC
DESERT LANE LLC
DIXON HEALTH CARE CENTER, INC.
FLORIDA LESSOR – CRYSTAL SPRINGS, INC.
FLORIDA LESSOR – EMERALD, INC.
FLORIDA LESSOR – LAKELAND, INC.
FLORIDA LESSOR – MEADOWVIEW, INC.
FLORIDA REAL ESTATE COMPANY, LLC
GEORGIA LESSOR - BONTERRA/PARKVIEW, INC.,
as Subsidiary Guarantors


By:         /s/ Robert O.
Stephenson                                                              
Name:           Robert O. Stephenson
Title:           Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 

GREENBOUGH, LLC
HANOVER HOUSE, INC.
HERITAGE TEXARKANA HEALTHCARE ASSOCIATES, INC.
HOUSE OF HANOVER, LTD
HUTTON I LAND, INC.
HUTTON II LAND, INC.
HUTTON III LAND, INC.
INDIANA LESSOR – JEFFERSONVILLE, INC.
INDIANA LESSOR – WELLINGTON MANOR, INC.
JEFFERSON CLARK, INC.
LAD I REAL ESTATE COMPANY, LLC
LAKE PARK – SKILLED NURSING, INC.
LEATHERMAN 90-1, INC.
LEATHERMAN PARTNERSHIP 89-1, INC.
LEATHERMAN PARTNERSHIP 89-2, INC.
LONG TERM CARE – MICHIGAN, INC.
LONG TERM CARE – NORTH CAROLINA, INC.
LONG TERM CARE ASSOCIATES – ILLINOIS, INC.
LONG TERM CARE ASSOCIATES – INDIANA, INC.
LONG TERM CARE ASSOCIATES – TEXAS, INC.,
as Subsidiary Guarantors


By:         /s/ Robert O.
Stephenson                                                              
Name:           Robert O. Stephenson
Title:           Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

MERIDIAN ARMS LAND, INC.
NORTH LAS VEGAS LLC
NRS VENTURES, L.L.C.
OHI (CONNECTICUT), INC.
OHI (FLORIDA), INC.
OHI (ILLINOIS), INC.
OHI (INDIANA), INC.
OHI (IOWA), INC.
OHI (KANSAS), INC.
OHI ASSET (CA), LLC
OHI ASSET (CO), LLC
OHI ASSET (CT) LENDER, LLC
OHI ASSET (FL), LLC
OHI ASSET (ID), LLC
OHI ASSET (IL), LLC
OHI ASSET (IN), LLC
OHI ASSET (LA), LLC
OHI ASSET (MI), LLC
OHI ASSET (MI/NC), LLC
OHI ASSET (MO), LLC
OHI ASSET (OH) LENDER, LLC
OHI ASSET (OH) NEW PHILADELPHIA, LLC
OHI ASSET (OH), LLC
OHI ASSET (PA) TRUST
OHI ASSET (PA), LLC
OHI ASSET (SMS) LENDER, INC.
OHI ASSET (TX), LLC
OHI ASSET CSB LLC
OHI ASSET CSE – E, LLC
OHI ASSET CSE – U, LLC,
as Subsidiary Guarantors




By:         /s/ Robert O.
Stephenson                                                              
Name:           Robert O. Stephenson
Title:           Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

OHI ASSET ESSEX (OH), LLC
OHI ASSET II (CA), LLC
OHI ASSET II (FL), LLC
OHI ASSET II (PA) TRUST
OHI ASSET III (PA) TRUST
OHI ASSET IV (PA) SILVER LAKE TRUST
OHI ASSET, LLC
OHI OF TEXAS, INC.
OHI SUNSHINE, INC.
OHI TENNESSEE, INC.
OHIMA, INC.
OMEGA (KANSAS), INC.
OMEGA TRS I, INC.
ORANGE VILLAGE CARE CENTER, INC.
OS LEASING COMPANY
PANAMA CITY NURSING CENTER LLC
PARKVIEW – SKILLED NURSING, INC.
PAVILLION NORTH PARTNERS, INC.
PAVILLION NORTH, LLP
PAVILLION NURSING CENTER NORTH, INC.
PINE TEXARKANA HEALTHCARE ASSOCIATES, INC.
REUNION TEXARKANA HEALTHCARE ASSOCIATES, INC.
SAN AUGUSTINE HEALTHCARE ASSOCIATES, INC.
SKILLED NURSING – GASTON, INC.
SKILLED NURSING – HERRIN, INC.
SKILLED NURSING – HICKSVILLE, INC.,
as Subsidiary Guarantors




By:         /s/ Robert O.
Stephenson                                                              
Name:           Robert O. Stephenson
Title:           Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

SKILLED NURSING – PARIS, INC.
SKYLER MAITLAND LLC
SOUTH ATHENS HEALTHCARE ASSOCIATES, INC.
ST. MARY’S PROPERTIES, INC.
STERLING ACQUISITION CORP.
STERLING ACQUISITION CORP. II
SUWANEE, LLC
TEXAS LESSOR – STONEGATE GP, INC.
TEXAS LESSOR – STONEGATE, LIMITED, INC.
TEXAS LESSOR – STONEGATE, LP
TEXAS LESSOR – TREEMONT, INC.
THE SUBURBAN PAVILION, INC.
WASHINGTON LESSOR – SILVERDALE, INC.
WAXAHACHIE HEALTHCARE ASSOCIATES, INC.
WEST ATHENS HEALTHCARE ASSOCIATES, INC.
WILCARE, LLC,
as Subsidiary Guarantors




By:         /s/ Robert O.
Stephenson                                                              
Name:           Robert O. Stephenson
Title:           Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 




The foregoing Agreement is hereby confirmed
 
and accepted as of the date first above written.
 
MERRILL LYNCH, PIERCE, FENNER & SMITH
                              INCORPORATED




Acting on behalf of itself
and as the Representative of
the several Initial Purchasers


By:           MERRILL LYNCH, PIERCE, FENNER & SMITH
                                          INCORPORATED








By:
/s/ Sarang R. Gadkari __________________

 
 
Name:  Sarang R. Gadkari

 
 
Title: Managing Director

 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
 
Initial Purchasers
 
Principal Amount of Notes
 
Merrill Lynch, Pierce, Fenner & Smith
    Incorporated
  $ 62,125,000  
Deutsche Bank Securities Inc. .
  $ 62,125,000  
Jefferies & Company, Inc. .
  $ 49,875,000  
UBS Securities LLC
  $ 49,875,000  
Credit Agricole Securities (USA) Inc. .
  $ 49,875,000  
RBS Securities Inc. .
  $ 49,875,000  
Stifel, Nicolaus & Company, Incorporated
  $ 26,250,000  
Total
  $ 350,000,000  




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
Subsidiaries of the Company
 
Arizona Lessor - Infinia, Inc.
Baldwin Health Center, Inc.
Bayside Alabama Healthcare Second, Inc.
Bayside Arizona Healthcare Associates, Inc.
Bayside Arizona Healthcare Second, Inc.
Bayside Colorado Healthcare Associates, Inc.
Bayside Colorado Healthcare Second, Inc.
Bayside Indiana Healthcare Associates, Inc.
Bayside Street II, Inc.
Bayside Street, Inc.
Canton Health Care Land, Inc.
Carnegie Gardens LLC
Center Healthcare Associates, Inc.
Cherry Street – Skilled Nursing, Inc.
CHR Bartow LLC
CHR Boca Raton LLC
CHR Bradenton LLC
CHR Cape Coral LLC
CHR Clearwater Highland LLC
CHR Clearwater LLC
CHR Deland East LLC
CHR Deland West LLC
CHR Fort Myers LLC
CHR Fort Walton Beach LLC
CHR Gulfport LLC
CHR Hudson LLC
CHR Lake Wales LLC
CHR Lakeland LLC
CHR Panama City LLC
CHR Pompano Beach Broward LLC
CHR Pompano Beach LLC
CHR Sanford LLC
CHR Sarasota LLC
CHR Spring Hill LLC
CHR St. Pete Abbey LLC
CHR St. Pete Bay LLC
CHR St. Pete Egret LLC
CHR Tampa Carrollwood LLC
CHR Tampa LLC
CHR Tarpon Springs LLC
CHR Titusville LLC
CHR West Palm Beach LLC
Colonial Gardens, LLC
Colorado Lessor - Conifer, Inc.
Copley Health Center, Inc.
CSE Albany LLC
CSE Amarillo LLC
CSE Anchorage LLC
CSE Arden L.P.
CSE Augusta LLC
CSE Bedford LLC
CSE Blountville LLC
CSE Bolivar LLC
CSE Cambridge LLC
CSE Cambridge Realty LLC
CSE Camden LLC
CSE Canton LLC
CSE Casablanca Holdings II LLC
CSE Casablanca Holdings LLC
CSE Cedar Rapids LLC
CSE Centennial Village
CSE Chelmsford LLC
CSE Chesterton LLC
CSE Claremont LLC
CSE Corpus North LLC
CSE Crane LLC
CSE Denver Iliff LLC
CSE Denver LLC
CSE Douglas LLC
CSE Dumas LLC
CSE Elkton LLC
CSE Elkton Realty LLC
CSE Fairhaven LLC
CSE Fort Wayne LLC
CSE Frankston LLC
CSE Georgetown LLC
CSE Green Bay LLC
CSE Hilliard LLC
CSE Huntingdon LLC
CSE Huntsville LLC
CSE Indianapolis-Continental LLC
CSE Indianapolis-Greenbriar LLC
CSE Jacinto City LLC
CSE Jefferson City LLC
CSE Jeffersonville-Hillcrest Center LLC
CSE Jeffersonville-Jennings House LLC
CSE Kerrville LLC
CSE King L.P.
CSE Kingsport LLC
CSE Knightdale L.P.
CSE Lake City LLC
CSE Lake Worth LLC
CSE Lakewood LLC
CSE Las Vegas LLC
CSE Lawrenceburg LLC
CSE Lenoir L.P.
CSE Lexington Park LLC
CSE Lexington Park Realty LLC
CSE Ligonier LLC
CSE Live Oak LLC
CSE Logansport LLC
CSE Lowell LLC
CSE Marianna Holdings LLC
CSE Memphis LLC
CSE Mobile LLC
CSE Moore LLC
CSE North Carolina Holdings I LLC
CSE North Carolina Holdings II LLC
CSE Omro LLC
CSE Orange Park LLC
CSE Orlando-Pinar Terrace Manor LLC
CSE Orlando-Terra Vista Rehab LLC
CSE Pennsylvania Holdings
CSE Piggott LLC
CSE Pilot Point LLC
CSE Pine View LLC
CSE Ponca City LLC
CSE Port St. Lucie LLC
CSE Richmond LLC
CSE Ripley LLC
CSE Ripon LLC
CSE Safford LLC
CSE Salina LLC
CSE Seminole LLC
CSE Shawnee LLC
CSE Spring Branch LLC
CSE Stillwater LLC
CSE Taylorsville LLC
CSE Texarkana LLC
CSE Texas City LLC
CSE The Village LLC
CSE Upland LLC
CSE Walnut Cove L.P.
CSE West Point LLC
CSE Whitehouse LLC
CSE Williamsport LLC
CSE Winter Haven LLC
CSE Woodfin L.P.
CSE Yorktown LLC
Dallas – Skilled Nursing, Inc.
Delta Investors I, LLC
Delta Investors II, LLC
Desert Lane LLC
Dixie White Nursing Home, Inc.
Dixon Health Care Center, Inc.
Florida Lessor – Crystal Springs, Inc.
Florida Lessor – Emerald, Inc.
Florida Lessor – Lakeland, Inc.
Florida Lessor – Meadowview, Inc.
Florida Real Estate Company, LLC
Georgia Lessor - Bonterra/Parkview, Inc.
Greenbough, LLC
Hanover House, Inc.
Heritage Texarkana Healthcare Associates, Inc.
House of Hanover, Ltd
Hutton I Land, Inc.
Hutton II Land, Inc.
Hutton III Land, Inc.
Indiana Lessor – Jeffersonville, Inc.
Indiana Lessor – Wellington Manor, Inc.
Jefferson Clark, Inc.
LAD I Real Estate Company, LLC
Lake Park – Skilled Nursing, Inc.
Leatherman 90-1, Inc.
Leatherman Partnership 89-1, Inc.
Leatherman Partnership 89-2, Inc.
Long Term Care – Michigan, Inc.
Long Term Care – North Carolina, Inc.
Long Term Care Associates – Illinois, Inc.
Long Term Care Associates – Indiana, Inc.
Long Term Care Associates – Texas, Inc.
Meridian Arms Land, Inc.
North Las Vegas LLC
NRS Ventures, L.L.C.
Ocean Springs Nursing Home, Inc.
OHI (Connecticut), Inc.
OHI (Florida), Inc.
OHI (Illinois), Inc.
OHI (Indiana), Inc.
OHI (Iowa), Inc.
OHI (Kansas), Inc.
OHI Acquisition Co I, LLC
OHI Asset (CA), LLC
OHI Asset (CO), LLC
OHI Asset (CT) DIP, LLC
OHI Asset (CT) Lender, LLC
OHI Asset (FL), LLC
OHI Asset (ID), LLC
OHI Asset (IL), LLC
OHI Asset (IN), LLC
OHI Asset (LA), LLC
OHI Asset (MI), LLC
OHI Asset (MI/NC), LLC
OHI Asset (MO), LLC
OHI Asset (OH) Lender, LLC
OHI Asset (OH) New Philadelphia, LLC
OHI Asset (OH), LLC
OHI Asset (PA) Trust
OHI Asset (PA), LLC
OHI Asset (SMS) Lender, Inc.
OHI Asset (TX) Paris, LLC
OHI Asset (TX), LLC
OHI Asset CSB LLC
OHI Asset CSE – E, LLC
OHI Asset CSE – U, LLC
OHI Asset Essex (OH), LLC
OHI Asset HUD Delta, LLC
OHI Asset HUD H-F, LLC
OHI Asset II (CA), LLC
OHI Asset II (FL), LLC
OHI Asset II (PA) Trust
OHI Asset III (PA) Trust
OHI Asset IV (PA) Silver Lake Trust
OHI Asset, LLC
OHI of Texas, Inc.
OHI Sunshine, Inc.
OHI Tennessee, Inc.
OHIMA, Inc.
Omega (Kansas), Inc.
Omega TRS I, Inc.
Orange Village Care Center, Inc.
OS Leasing Company
Panama City Nursing Center LLC
Parkview – Skilled Nursing, Inc.
Pavillion North Partners, Inc.
Pavillion North, LLP
Pavillion Nursing Center North, Inc.
Pensacola Real-Estate Holdings I, Inc.
Pensacola Real-Estate Holdings II, Inc.
Pensacola Real-Estate Holdings III, Inc.
Pensacola Real-Estate Holdings IV, Inc.
Pensacola Real-Estate Holdings V, Inc.
Pine Texarkana Healthcare Associates, Inc.
Reunion Texarkana Healthcare Associates, Inc.
San Augustine Healthcare Associates, Inc.
Skilled Nursing – Gaston, Inc.
Skilled Nursing – Herrin, Inc.
Skilled Nursing – Hicksville, Inc.
Skilled Nursing – Paris, Inc.
Skyler Boyington, Inc.
Skyler Florida, Inc.
Skyler Maitland LLC
Skyler Pensacola, Inc.
South Athens Healthcare Associates, Inc.
St. Mary’s Properties, Inc.
Sterling Acquisition Corp.
Sterling Acquisition Corp. II
Suwanee, LLC
Texas Lessor – Stonegate GP, Inc.
Texas Lessor – Stonegate, Limited, Inc.
Texas Lessor – Stonegate, LP
Texas Lessor – Treemont, Inc.
The Suburban Pavilion, Inc.
Washington Lessor – Silverdale, Inc.
Waxahachie Healthcare Associates, Inc.
West Athens Healthcare Associates, Inc.
Wilcare, LLC






 
 

--------------------------------------------------------------------------------

 

ANNEX A
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
Form of Opinion of Bryan Cave LLP
 
 November [ ], 2010
To the Initial Purchasers listed on Schedule A hereto
c/oMerrill Lynch, Pierce, Fenner & Smith
                                Incorporated
One Bryant Park
New York, New York 10036
 

Re:           Omega Healthcare Investors, Inc.


Ladies and Gentlemen:


We have acted as counsel to Omega Healthcare Investors, Inc., a Maryland
corporation (the “Company”), and the subsidiaries of the Company listed on
Schedule B annexed hereto (collectively, the “Subsidiary Guarantors” and each, a
“Subsidiary Guarantor”; together with the Company, the “Omega Parties”) in
connection with that certain Purchase Agreement, dated as of November 9, 2010
(the “Purchase Agreement”), among the initial purchasers listed on Schedule
A  (collectively, the “Initial Purchasers”), the Company and the Subsidiary
Guarantors, providing for, among other things, the sale to you of $350,000,000
aggregate principal amount of 6.75% Senior Notes of the Company due 2022 (the
“Notes”).  All capitalized terms which are defined in the Purchase Agreement
shall have the same meanings when used herein, unless otherwise specified.
In connection herewith, we have examined:
 
(1)  
the Purchase Agreement;

 
(2)  
the Notes (including the Guarantees);

 
(3)  
the Indenture;

 
(4)  
the Registration Rights Agreement;

 
(5)  
the Preliminary Memorandum, dated November 9, 2010, relating to the Notes (the
“Preliminary Memorandum);

 
(6)  
the pricing term sheet, dated November 9, 2010, relating to the Notes (together
with the Preliminary Memorandum, the “Pricing Disclosure Package”); and

 
(7)  
The Final Memorandum, dated November 9, 2010, relating to the Notes (the “Final
Memorandum”).

 
The documents referenced as items (1) through (4) above are collectively
referred to herein as the “Transaction Documents.”
 
We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of the Articles of Incorporation, as amended, and the Amended
and Restated Bylaws, as amended, of the Company, the certificate or articles of
incorporation, formation or trust and bylaws, limited liability company
agreement, limited partnership agreement or other organizational documents of
the Subsidiary Guarantors identified as “Identified Guarantors” on Schedule B
(collectively the “Identified Guarantors,” and each individually an “Identified
Guarantor”)) and such other corporate, limited liability company, limited
partnership and business trust records, agreements and instruments of each of
the Company and the Identified Guarantors (together, the “Identified Parties,”
and each an “Identified Party”), certificates of public officials and officers
or other appropriate persons of each of the Identified Parties, and such other
documents, records and instruments, and we have made such legal and factual
inquiries, as we have deemed necessary or appropriate as a basis for us to
render the opinions hereinafter expressed.  In our examination of the
Transaction Documents and the foregoing, we have assumed the genuineness of all
signatures other than those of officers and other representatives of the
Identified Parties on the Transaction Documents, the legal competence and
capacity of natural persons, the authenticity of documents submitted to us as
originals and the conformity with authentic original documents of all documents
submitted to us as copies.  When relevant facts were not independently
established, we have relied without independent investigation as to matters of
fact upon statements of governmental officials and upon representations made in
or pursuant to the Transaction Documents and certificates and statements of
appropriate representatives of the Identified Parties.
 
In connection herewith, we have assumed that, other than with respect to each of
the Identified Parties, all of the documents referred to in this opinion letter
have been duly authorized by, have been duly executed and delivered by,
and  constitute the valid, binding and enforceable obligations of, all of the
parties to such documents, all of the signatories to such documents have been
duly authorized and all such parties are duly organized and validly existing and
have the power and authority (corporate or other) to execute, deliver and
perform such documents.
 
We have assumed that (a) each of the Subsidiary Guarantors other than the
Identified Guarantors (such other entities, collectively, the “Outside
Guarantors,” and each an “Outside Guarantor”), is validly existing as a
corporation, limited liability company, limited partnership or business trust in
good standing under the laws of its jurisdiction of incorporation, formation or
organization, (b) the execution and delivery by any such Outside Guarantor of
the Transaction Documents to which such Outside Guarantor is a party and the
consummation by each of the Outside Guarantors of the transactions contemplated
thereby are within each Outside Guarantor’s corporate, limited liability
company, limited partnership or business trust, as applicable, power and
authority and have been duly authorized by all necessary corporate, limited
liability company, limited partnership or business trust, as applicable, action
on the part of each Outside Guarantor, (c) each Outside Guarantor has duly
executed and delivered each of the Transaction Documents to which it is a party,
(d) the execution and delivery by each of the Outside Guarantors of the
Transaction Documents to which it is a party and the consummation by each such
Outside Guarantor of its obligations thereunder do not result in any violation
by any such Outside Guarantor of its certificate or articles of incorporation or
formation, certificate of trust, its bylaws, limited liability company
agreement, limited partnership agreement or other organizational documents, as
the case may be, and (e) no consent, approval, authorization or other action by,
and no notice to or filing with, any state governmental authority or regulatory
body pursuant to any state statute is required for the making of the Guarantee
by any Outside Guarantor.
 
Based upon the foregoing and in reliance thereon, and subject to the
assumptions, comments, qualifications, limitations and exceptions set forth
herein, we are of the opinion that:
 
1.           Based solely on a recently dated good standing certificate from the
State Department of Assessments and Taxation of the State of Maryland, the
Company is validly existing as a corporation, in good standing under the laws of
the State of Maryland. The Company has all requisite corporate power to own,
lease and operate its properties and conduct its business as now being conducted
and as set forth in the Pricing Disclosure Package.
 
2.           Based solely on a recently dated good standing certificate from the
applicable governmental authority of the state of its incorporation or
formation, each of the Identified Guarantors is validly existing as a
corporation, limited liability company, limited partnership or business trust,
as the case may be, in good standing under the laws of the State of Delaware or
Maryland, as the case may be and as identified opposite each such entity’s name
on Schedule B.
 
3.           Based solely on recently dated good standing certificates from the
Secretaries of State of the applicable jurisdictions, the Company is duly
qualified or admitted to transact business and is in good standing as a foreign
corporation in the jurisdictions identified on Schedule C.
 
4.           The execution and delivery by the Company of the Transaction
Documents to which it is a party and the consummation by the Company of its
obligations thereunder are within the Company’s corporate power and authority
and have been duly authorized by all necessary corporate action on the part of
the Company.
 
5           The execution and delivery by each of the Identified Guarantors of
the Transaction Documents to which it is a party, and the consummation by each
of the Identified Guarantors of its obligations thereunder, are within each such
Identified Guarantor’s corporate, limited liability company, limited partnership
or business trust, as applicable, power and authority and have been duly
authorized by all necessary corporate, limited liability company, limited
partnership or business trust, as applicable, action on the part of each such
Identified Guarantor.
 
6.           Each of the Transaction Documents, other than the Notes (including
the Guarantees), has been duly executed and delivered by each of the Identified
Parties party thereto and constitutes the valid and binding obligation of each
of the Company and Subsidiary Guarantors, enforceable against each such party
thereto in accordance with its terms.
 
7.           No consent, approval, authorization or other action by, and no
notice to or filing with, (i) any Federal or New York State governmental
authority or regulatory body pursuant to any Federal or New York State statute,
or (ii) any Maryland State or Delaware State governmental authority or
regulatory body pursuant to the Maryland or Delaware statutes, as applicable,
expressly identified in paragraph (b) below (“Covered State Statutes”), in each
case that we, based on our experience, recognize as applicable to the Identified
Parties in a transaction of this type, is required for the issuance of the Notes
(including the Guarantees) or the consummation by each Identified Party of its
obligations under the Transaction Documents, except for (i) the filings and
other actions required pursuant to Federal and state securities or blue sky
laws, or (ii) the rules of the Financial Industry Regulatory Authority
(“FINRA”), in each such case, as to which we express no opinion.
 
8.           The execution and delivery by each of the Identified Parties of the
Transaction Documents to which it is a party and the consummation by each such
Identified Party of its obligations thereunder do not result in (a) any
violation by any such Identified Party of its certificate or articles of
incorporation or formation, certificate of trust, its bylaws, limited liability
company agreement, limited partnership agreement or other organizational
documents, as the case may be; (b) any violation by any Identified Party of (i)
any provision of applicable Federal or New York State statute or regulation or
any of the Covered State Statutes, in each case that we, based on our
experience, recognize as applicable to any Identified Party in a transaction of
this type, other than state securities and blue sky laws, or the Rules of FINRA,
as to which we express no opinion, or (ii) to our knowledge, any order, writ,
judgment or decree of any Federal or New York State court or governmental
authority or regulatory body having jurisdiction over any Identified Party or
any of their material properties that names or is specifically directed to any
Identified Party, or (c) a breach or default or require the creation or
imposition of any security interest or lien upon any of the Identified Party’s
properties pursuant to any of the agreements, contracts or instruments
identified on Schedule D to which any Identified Party is a party or by which it
is bound, except (x) in the case of clauses (b) and (c), such matters as would
not individually or in the aggregate have a Material Adverse Effect, and (y) we
do not express any opinion as to any covenant, restriction or provision with
respect to financial ratios or tests or any aspect of the financial condition or
results of operations of any of the Identified Parties.
 
9.           The Notes are in the form contemplated by the Indenture, have been
duly authorized  and executed by the Company and, when duly authenticated,
issued and delivered to the Initial Purchasers in exchange for payment therefor
in accordance with the terms of the Indenture and the Purchase Agreement, will
be validly issued and constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms and entitled to
the benefits provided by the Indenture.
 
10.           The Guarantees are in the form contemplated by the Indenture, have
been duly authorized and executed by each of the Identified Guarantors and, when
duly issued and delivered by each of the Subsidiary Guarantors to the Initial
Purchasers in accordance with the terms of the Indenture and the Purchase
Agreement for value received, will be validly issued and constitute valid and
binding obligations of each of the Subsidiary Guarantors, enforceable against
the Subsidiary Guarantors in accordance with their terms and entitled to the
benefits provided by the Indenture.
 
11.           The Exchange Notes and the Private Exchange Notes have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered by the Company as contemplated by the Indenture and the Registration
Rights Agreement, will be validly issued and constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms and entitled to the benefits provided by the Indenture.
 
12.           The guarantees of the Exchange Notes and the Private Exchange
Notes have been duly authorized by each of the Identified Guarantors and, when
duly executed, issued and delivered by each of the Subsidiary Guarantors as
contemplated by the Indenture and the Registration Rights Agreement, will be
validly issued and constitute valid and binding obligations of each of the
Subsidiary Guarantors, enforceable against the Subsidiary Guarantors in
accordance with their terms and entitled to the benefits provided by the
Indenture.
 
13.           The statements in the Pricing Disclosure Package under the
captions “Description of the Notes” and “Exchange Offer; Registration Right,”
insofar as such statements constitute summaries of the terms and provisions of
the Notes, the Indenture and the Registration Rights Agreement, fairly summarize
such terms and provisions in all material respects (except for the financial
statements and related notes and schedules and other financial and accounting
data included or incorporated by reference therein or omitted therefrom, as to
which we express no opinion).
 
14.            The statements under the captions “Business – Recent Developments
Regarding Government Regulation and Reimbursement” in Part I, Item 1 of the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009
(as updated by subsequent periodic reports filed with the Securities and
Exchange Commission (the “SEC”)) and “Management’s Discussion and Analysis of
Financial Condition and Results of Operations – Recent Developments Regarding
Government Regulation and Reimbursement” in Part I, Item 2 of the Company’s
Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010,
insofar as such statements constitute summaries of matters of law relating to
Medicare and Medicaid referred to therein, fairly present the matters so
summarized to the extent material to the business or condition (financial or
otherwise) of the Company in all material respects.
 
15.           Assuming (i) the accuracy of the representations and warranties of
the Company, the Subsidiary Guarantors and the Initial Purchasers set forth in
the Purchase Agreement, (ii) the due performance by the Company, the Subsidiary
Guarantors and the Initial Purchasers of the covenants and agreements set forth
in the Purchase Agreement, and (iii) compliance with the offering and transfer
procedures described in the Pricing Disclosure Package, the Final Memorandum and
the Purchase Agreement, based on current interpretations by the Staff of the
SEC, the offer, sale and delivery of the Notes (including the Guarantees) by the
Company and the Subsidiary Guarantors to the Initial Purchasers pursuant to the
Purchase Agreement and the initial resale of the Notes (including the
Guarantees) by the Initial Purchasers in accordance with Section 8 of the
Purchase Agreement do not under existing law require the registration under the
Securities Act of 1933, as amended, or the qualification of an indenture in
respect thereof under the Trust Indenture Act of 1939, as amended, it being
understood that no opinion is being expressed as to any subsequent resale of the
Notes (including the Guarantees).
 
16.            No Identified Party is, nor will it be upon the issuance of the
Notes and the application of the proceeds therefrom as set forth under the
caption  “Use of Proceeds” in the Pricing Disclosure Package, an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
 
17.            The reports filed by the Company with the SEC and incorporated by
reference in the Pricing Disclosure Package and the Final Memorandum (other than
the financial statements and related notes and schedules and other financial and
accounting data included therein or omitted therefrom, as to which we express no
opinion) when they were filed with the SEC appear on their face to have complied
as to form in all material respects with the requirements of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the SEC
promulgated thereunder.
 
During the preparation of each of the Pricing Disclosure Package and Final
Memorandum, we have participated in conferences with officers and other
representatives of the Company, representatives of the independent accountants
for the Company and you and your representatives and counsel, at which
conferences the contents of the Pricing Disclosure Package and Final Memorandum
and related matters were discussed, reviewed and revised.  We are not passing
upon, and do not assume any responsibility for, the accuracy, completeness or
fairness of such contents (except to the extent specified in the foregoing
opinions 13 and 14 above), and have not made any independent investigation or
verification thereof.  Moreover, many of the determinations required to be made
in the preparation of the Pricing Disclosure Package  and Final Memorandum
involve matters of a non-legal nature or relate to legal matters outside the
scope of our legal opinions above.  On the basis of the information which was
developed based upon the participation and discussions described above, and
considered in light of our understanding of applicable law and the experience we
have gained through our practice thereunder, this is to advise you that nothing
has come to our attention which causes us to believe that, (i) as of the Time of
Execution, the Pricing Disclosure Package (except as to financial statements and
related notes and other financial and accounting data and supporting schedules
included or incorporated by reference therein or omitted therefrom, as to which
we express no belief) contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and (ii) as of the date of the Final Memorandum or at
the Closing Date, the Final Memorandum (except as to financial statements and
related notes and other financial and accounting data and supporting schedules
included or incorporated by reference therein or omitted therefrom, as to which
we express no belief) contained  or contains any untrue statement of a material
fact or omitted or omits to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
In addition to the assumptions, comments, qualifications, limitations and
exceptions set forth above, the opinions set forth herein are further limited
by, subject to and based upon the following assumptions, comments,
qualifications, limitations and exceptions:
 
(a)           Wherever this opinion letter refers to matters “known to us,” or
“to our knowledge,” or words of similar import, such reference means that,
during the course of our representation of the Omega Parties in connection with
the contemplated transaction, we have requested information of the Omega Parties
concerning the matter referred to and no information has come to the attention
of (either as a result of such request for information or otherwise) the
attorneys of our Firm currently devoting substantive attention or a material
amount of time thereto, which has given us actual knowledge of the existence (or
absence) of facts to the contrary.  Except as otherwise stated herein, we have
undertaken no independent investigation or verification of such matters, and no
inference should be drawn to the contrary from the fact of our representation of
the Omega Parties.
 
(b)           Our opinions herein reflect only the application of applicable New
York State law (excluding the securities and blue sky laws of such state, as to
which we express no opinion), the Federal laws of the United States of America
and, to the extent required by the foregoing opinions, the General Corporation
Law of the State of Delaware (8 Delaware Code Chapter 1), the Delaware Limited
Liability Company Act (6 Delaware Code Chapter 18), the Delaware Revised Uniform
Limited Partnership Act (6 Delaware Code Chapter 17), the Maryland General
Corporation Law (Titles 1-3, Corporations and Associations, Maryland Code), the
Maryland Limited Liability Company Act (Title 4A, Corporations and Associations,
Maryland Code) and the Maryland Business Trust Act (Title 12, Corporations and
Associations, Maryland Code).  While our firm does not maintain an office or an
active practice in the State of Maryland, an attorney of our firm who is
admitted to the bar of the State of Maryland has reviewed this opinion letter.
 
(c)           Our opinions contained herein may be limited by (i) applicable
bankruptcy, insolvency, reorganization, receivership, moratorium or similar laws
affecting or relating to the rights and remedies of creditors generally
including, without limitation, laws relating to fraudulent transfers or
conveyances, preferences and equitable subordination, (ii) general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
and (iii) an implied covenant of good faith and fair dealing.
 
(d)           Our opinions are further subject to the effect of generally
applicable rules of law arising from statutes, judicial and administrative
decisions, and the rules and regulations of governmental authorities that: (i)
limit or affect the enforcement of provisions of a contract that purport to
require waiver of the obligations of good faith, fair dealing, diligence and
reasonableness; (ii) limit the availability of a remedy under certain
circumstances where another remedy has been elected; (iii) limit the
enforceability of provisions releasing, exculpating, or exempting a party from,
or requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct or unlawful conduct; (iv) may, where less than
all of the contract may be unenforceable, limit the enforceability of the
balance of the contract to circumstances in which the unenforceable portion is
not an essential part of the agreed exchange; and (v) govern and afford judicial
discretion regarding the determination of damages and entitlement to attorneys’
fees.
 
(e)           We express no opinion as to:
 
(i)           the enforceability of any provision in any of the Transaction
Documents purporting or attempting to (A) confer exclusive jurisdiction and/or
venue upon certain courts or otherwise waive the defenses of forum non
conveniens or improper venue, (B) confer subject matter jurisdiction on a court
not having independent grounds therefor, (C) modify or waive the requirements
for effective service of process for any action that may be brought, (D) waive
the right of any of the Omega Parties or any other person to a trial by
jury, (E) provide that remedies are cumulative or that decisions by a party are
conclusive, (F) modify or waive the rights to notice, legal defenses, statutes
of limitations and statutes of repose (including the tolling of the same) or
other benefits that cannot be waived under applicable law, (G) govern choice of
law or conflicts of laws, or (H) provide for or grant a power of attorney;
 
(ii)           the enforceability of (A) any rights to indemnification or
contribution provided for in the Transaction Documents which are violative of
public policy underlying any law, rule or regulation (including any Federal or
state securities law, rule or regulation) or the legality of such rights, or (B)
provisions in the Transaction Documents whose terms are left open for later
resolution by the parties;
 
(iii)           the effect of any third-party preemptive rights, or any rights
of first refusal or of set-offs,
 
(iv)           the effect on the enforceability of any of the Transaction
Documents of any decision of an arbitration tribunal or an arbitrator to the
extent such decision does not give effect to the terms of such Transaction
Documents or to applicable law;
 
 (v)           whether any of the Subsidiary Guarantors may guarantee or
otherwise be liable for, or pledge its assets to secure, indebtedness incurred
by the Company except to the extent that a Subsidiary Guarantor may be
determined to have benefited from the incurrence of the indebtedness by the
Company or whether such benefit may be measured other than by the extent to
which the proceeds of the indebtedness incurred by the Company are, directly or
indirectly, made available to the  Subsidiary Guarantor for its corporate,
limited liability company, limited partnership or business trust purposes;
 
(vi)           the validity, binding effect or enforceability of any provision
that purports to create joint and several liability for affiliated borrowers;
and
 
(vii)            except to the extent heretofore expressly stated as being
addressed herein, and without limiting the generality of any of the other
paragraphs in this opinion letter, the opinions contained herein do not express
any opinion as to the following matters, including their effects or the effects
of noncompliance, and are not covered by implication or otherwise in our
opinions: (A) laws, rules, regulations or ordinances of political subdivisions
(such as counties, cities, towns and other municipalities); (B) labor law; (C)
antitrust and unfair competition law; (D) securities and blue sky law; (E)
fiduciary obligations; (F) pension and employee benefit law; (G) Regulations T,
U and X of the Board of Governors of the Federal Reserve System; (H) antifraud,
insolvency, fraudulent transfers, obligations or conveyance law, and similar
state laws; (I) environmental law; (J) land use and subdivision law; (K) bulk
transfer law; (L) laws related to filing requirements, other than
charter-related filing requirements, such as requirements of filing articles of
merger; (M) law concerning creation, attachment, perfection or priority of a
security interest in any assets; (N) tax law; (O) patent, copyright, trademark
and other intellectual property law; (P) racketeering laws; (Q) criminal
statutes of general application; (R) safety, health and healthcare law; (S) law
concerning national or local emergency; or (T) any laws relating to foreign
corrupt practices, trading with the enemy, terrorism or money laundering,
including but not limited the Trading with the Enemy Act, as amended, the United
States Foreign Corrupt Practices Act of 1977, as amended, Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001, or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001),
commonly referred to as the USA Patriot Act (as any of the foregoing may have
been renewed, extended, amended or replaced) and any regulations, enabling
legislation or executive order, relating to any of the foregoing.
 
(f)           We express no opinion as to whether the interest, fees or other
charges to be paid or reimbursed as provided in the Transaction Documents (and
any other documents or instruments executed in connection therewith or any prior
documents and instruments related thereto), taken as a whole or considering any
part thereof, would be usurious.  In rendering our opinions expressed herein,
however, we assume that the interest, fees and other charges to be paid or
reimbursed as provided in the Transaction Documents (and any other documents or
instruments executed in connection therewith), taken as a whole and considering
any part thereof, would not be usurious.
 
The opinions set forth herein are made as of the date hereof and are subject to,
and may be limited by, future changes in factual matters, and we undertake no
duty to advise you of the same.  The opinions expressed herein are based upon
the law in effect (and published or otherwise generally available) on the date
hereof, and we assume no obligation to revise or supplement these opinions
should such law be changed by legislative action, judicial decision or
otherwise.  In rendering our opinions, we have not considered, and hereby
disclaim any opinion as to, the application or impact of any laws, cases,
decisions, rules or regulations of any other jurisdiction, court or
administrative agency.
 


 


 


 
We do not render any opinions except as set forth above.  This opinion letter is
being delivered by us solely for your benefit pursuant to the provisions of
Section 7(a) of the Purchase Agreement in your capacities as the Initial
Purchasers and may be relied upon by you in connection therewith.  By your
acceptance of this opinion letter, you agree that it may not be relied upon,
circulated, quoted or otherwise referred to by you for any other purpose or by
any other person for any purpose without our prior written consent in each
instance.
 
 
Very truly yours,
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Initial Purchasers
 
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated

Deutsche Bank Securities Inc.
Jefferies & Company, Inc.
UBS Securities LLC
Credit Agricole Securities (USA) Inc.
RBS Securities Inc.
 
Stifel, Nicolaus & Company, Incorporated



 


 


 





 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
Subsidiary Guarantors and Identified Guarantors
 
Each entity listed below is a Subsidiary Guarantor, but only those entities with
an asterisk next to its name is an Identified Guarantor.
 
Arizona Lessor - Infinia, Inc.*
Baldwin Health Center, Inc.
Bayside Alabama Healthcare Second, Inc.
Bayside Arizona Healthcare Associates, Inc.
Bayside Arizona Healthcare Second, Inc.
Bayside Colorado Healthcare Associates, Inc.
Bayside Colorado Healthcare Second, Inc.
Bayside Indiana Healthcare Associates, Inc.
Bayside Street II, Inc.*
Bayside Street, Inc.*
Canton Health Care Land, Inc.
Carnegie Gardens LLC*
Center Healthcare Associates, Inc.
Cherry Street – Skilled Nursing, Inc.
Colonial Gardens, LLC
Colorado Lessor - Conifer, Inc.*
Copley Health Center, Inc.
CSE Albany LLC*
CSE Amarillo LLC*
CSE Anchorage LLC*
CSE Arden L.P.*
CSE Augusta LLC*
CSE Bedford LLC*
CSE Blountville LLC*
CSE Bolivar LLC*
CSE Cambridge LLC*
CSE Cambridge Realty LLC*
CSE Camden LLC*
CSE Canton LLC*
CSE Casablanca Holdings II LLC*
CSE Casablanca Holdings LLC*
CSE Cedar Rapids LLC*
CSE Centennial Village
CSE Chelmsford LLC*
CSE Chesterton LLC*
CSE Claremont LLC*
CSE Corpus North LLC*
CSE Crane LLC*
CSE Denver Iliff LLC*
CSE Denver LLC*
CSE Douglas LLC*
CSE Dumas LLC*
CSE Elkton LLC*
CSE Elkton Realty LLC*
CSE Fairhaven LLC*
CSE Fort Wayne LLC*
CSE Frankston LLC*
CSE Georgetown LLC*
CSE Green Bay LLC*
CSE Hilliard LLC*
CSE Huntingdon LLC*
CSE Huntsville LLC*
CSE Indianapolis-Continental LLC*
CSE Indianapolis-Greenbriar LLC*
CSE Jacinto City LLC*
CSE Jefferson City LLC*
CSE Jeffersonville-Hillcrest Center LLC*
CSE Jeffersonville-Jennings House LLC*
CSE Kerrville LLC*
CSE King L.P.*
CSE Kingsport LLC*
CSE Knightdale L.P.*
CSE Lake City LLC*
CSE Lake Worth LLC*
CSE Lakewood LLC*
CSE Las Vegas LLC*
CSE Lawrenceburg LLC*
CSE Lenoir L.P.*
CSE Lexington Park LLC*
CSE Lexington Park Realty LLC*
CSE Ligonier LLC*
CSE Live Oak LLC*
CSE Logansport LLC*
CSE Lowell LLC*
CSE Marianna Holdings LLC*
CSE Memphis LLC*
CSE Mobile LLC*
CSE Moore LLC*
CSE North Carolina Holdings I LLC*
CSE North Carolina Holdings II LLC*
CSE Omro LLC*
CSE Orange Park LLC*
CSE Orlando-Pinar Terrace Manor LLC*
CSE Orlando-Terra Vista Rehab LLC*
CSE Pennsylvania Holdings
CSE Piggott LLC*
CSE Pilot Point LLC*
CSE Ponca City LLC*
CSE Port St. Lucie LLC*
CSE Richmond LLC*
CSE Ripley LLC*
CSE Ripon LLC*
CSE Safford LLC*
CSE Salina LLC*
CSE Seminole LLC*
CSE Shawnee LLC*
CSE Spring Branch LLC*
CSE Stillwater LLC*
CSE Taylorsville LLC*
CSE Texarkana LLC*
CSE Texas City LLC*
CSE The Village LLC*
CSE Upland LLC*
CSE Walnut Cove L.P.*
CSE West Point LLC*
CSE Whitehouse LLC*
CSE Williamsport LLC*
CSE Winter Haven LLC*
CSE Woodfin L.P.*
CSE Yorktown LLC*
Dallas – Skilled Nursing, Inc.
Delta Investors I, LLC*
Delta Investors II, LLC*
Desert Lane LLC*
Dixon Health Care Center, Inc.
Florida Lessor – Crystal Springs, Inc.*
Florida Lessor – Emerald, Inc.*
Florida Lessor – Lakeland, Inc.*
Florida Lessor – Meadowview, Inc.*
Florida Real Estate Company, LLC
Georgia Lessor - Bonterra/Parkview, Inc.*
Greenbough, LLC*
Hanover House, Inc.
Heritage Texarkana Healthcare Associates, Inc.
House of Hanover, Ltd
Hutton I Land, Inc.
Hutton II Land, Inc.
Hutton III Land, Inc.
Indiana Lessor – Jeffersonville, Inc.*
Indiana Lessor – Wellington Manor, Inc.*
Jefferson Clark, Inc.*
LAD I Real Estate Company, LLC*
Lake Park – Skilled Nursing, Inc.
Leatherman 90-1, Inc.
Leatherman Partnership 89-1, Inc.
Leatherman Partnership 89-2, Inc.
Long Term Care – Michigan, Inc.
Long Term Care – North Carolina, Inc.
Long Term Care Associates – Illinois, Inc.
Long Term Care Associates – Indiana, Inc.
Long Term Care Associates – Texas, Inc.
Meridian Arms Land, Inc.
North Las Vegas LLC*
NRS Ventures, L.L.C.*
OHI (Connecticut), Inc.
OHI (Florida), Inc.
OHI (Illinois), Inc.
OHI (Indiana), Inc.
OHI (Iowa), Inc.
OHI (Kansas), Inc.
OHI Asset (CA), LLC*
OHI Asset (CO), LLC*
OHI Asset (CT) Lender, LLC*
OHI Asset (FL), LLC*
OHI Asset (ID), LLC*
OHI Asset (IL), LLC*
OHI Asset (IN), LLC*
OHI Asset (LA), LLC*
OHI Asset (MI), LLC*
OHI Asset (MI/NC), LLC*
OHI Asset (MO), LLC*
OHI Asset (OH) Lender, LLC*
OHI Asset (OH) New Philadelphia, LLC*
OHI Asset (OH), LLC*
OHI Asset (PA) Trust*
OHI Asset (PA), LLC*
OHI Asset (SMS) Lender, Inc.*
OHI Asset (TX), LLC*
OHI Asset CSB LLC*
OHI Asset CSE – E, LLC*
OHI Asset CSE – U, LLC*
OHI Asset Essex (OH), LLC*
OHI Asset II (CA), LLC*
OHI Asset II (FL), LLC*
OHI Asset II (PA) Trust*
OHI Asset III (PA) Trust*
OHI Asset IV (PA) Silver Lake Trust*
OHI Asset, LLC*
OHI of Texas, Inc.*
OHI Sunshine, Inc.
OHI Tennessee, Inc.*
OHIMA, Inc.
Omega (Kansas), Inc.
Omega TRS I, Inc.*
Orange Village Care Center, Inc.
OS Leasing Company
Panama City Nursing Center LLC*
Parkview – Skilled Nursing, Inc.
Pavillion North Partners, Inc.
Pavillion North, LLP
Pavillion Nursing Center North, Inc.
Pine Texarkana Healthcare Associates, Inc.
Reunion Texarkana Healthcare Associates, Inc.
San Augustine Healthcare Associates, Inc.
Skilled Nursing – Gaston, Inc.
Skilled Nursing – Herrin, Inc.
Skilled Nursing – Hicksville, Inc.
Skilled Nursing – Paris, Inc.
Skyler Maitland LLC*
South Athens Healthcare Associates, Inc.
St. Mary’s Properties, Inc.
Sterling Acquisition Corp.
Sterling Acquisition Corp. II
Suwanee, LLC*
Texas Lessor – Stonegate GP, Inc.*
Texas Lessor – Stonegate, Limited, Inc.*
Texas Lessor – Stonegate, LP*
Texas Lessor – Treemont, Inc.*
The Suburban Pavilion, Inc.
Washington Lessor – Silverdale, Inc.*
Waxahachie Healthcare Associates, Inc.
West Athens Healthcare Associates, Inc.
Wilcare, LLC



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 
Company Foreign Qualification
 
Alabama
 
Arkansas
 
Colorado
 
Florida
 
Idaho
 
Indiana
 
Kentucky
 
Louisiana
 
Massachusetts
 
Michigan
 
Missouri
 
North Carolina
 
Ohio
 
Pennsylvania
 
Rhode Island
 
Tennessee
 
Texas
 
Washington
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE D
 
Identified Agreements
 
1.  
Indenture dated as of October 4, 2010, among the Company and each of the
Subsidiary Guarantors named therein, as Subsidiary Guarantors, and U.S. Bank
National Association, as Trustee, pursuant to which the Company issued its 6.75%
Senior Notes due 2022.



2.  
Indenture dated as of March 22, 2004, among the Company and each of the
Subsidiary Guarantors named therein, as Subsidiary Guarantors, and U.S. Bank
National Association, as Trustee, pursuant to which the Company issued its 7%
Senior Notes due 2014, and Supplemental Indentures thereto dated as of July 20,
2004, November 5, 2004, December 1, 2005, January 7, 2010, January 29, 2010,
February 2, 2010, June 23, 2010 and September 2, 2010.



2.  
Indenture dated as of December 30, 2005, among the Company and each of the
Subsidiary Guarantors named therein, as Subsidiary Guarantors, and U.S. Bank
National Association, as Trustee, pursuant to which the Company issued its 7%
Senior Notes due 2016, and Supplemental Indentures thereto dated as of January
7, 2010, January 29, 2010, February 2, 2010, June 23, 2010 and September 2,
2010.

3.  
Indenture dated as of February 9, 2010, among the Company and each of the
Subsidiary Guarantors named therein, as Subsidiary Guarantors, and U.S. Bank
National Association, as Trustee, pursuant to which the Company issued its
7-1/2% Senior Notes due 2020, and Supplemental Indentures thereto dated as of
June 23, 2010 and September 2, 2010.

4.  
Credit Agreement, dated as of April 13, 2010, by and among OHI ASSET, LLC, OHI
ASSET (ID), LLC, OHI ASSET (LA), LLC,  OHI ASSET (CA), LLC, DELTA INVESTORS I,
LLC, DELTA INVESTORS II, LLC, OHI ASSET (CO), LLC, COLONIAL GARDENS, LLC,
WILCARE, LLC, TEXAS LESSOR – STONEGATE, LP, OHIMA, INC., CANTON HEALTH CARE
LAND, INC., DIXON HEALTH CARE CENTER, INC., HUTTON I LAND, INC., HUTTON II LAND,
INC., HUTTON III LAND, INC., LEATHERMAN PARTNERSHIP 89-1, INC.,  LEATHERMAN
PARTNERSHIP 89-2, INC., LEATHERMAN 90-1, INC., MERIDIAN ARMS LAND, INC., ORANGE
VILLAGE CARE CENTER, INC., and ST. MARY’S PROPERTIES, INC., as Borrowers,  the
Lenders party thereto, and BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer and the related Guaranty of even date therewith made
by the Company and the subsidiary guarantors party thereto in favor of the
Administrative Agent.




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
Form of Tax Opinion of Bryan Cave LLP
 
We have acted as counsel to Omega Healthcare Investors, Inc., a Maryland
corporation (the “Company”), in connection with the offering of an aggregate
principal amount of $___000,000 of the Company’s ___% Senior Notes due 20__ (the
“Notes”) pursuant to the Company’s Offering Memorandum (the “Offering
Memorandum”).
 
In rendering our opinion, we have examined and relied on originals or copies
certified or otherwise identified to our satisfaction of (i) the Articles of
Incorporation, the Articles of Amendment, Articles of Amendment and Restatement,
and Articles Supplementary thereto, of the Company and its Subsidiaries, (ii)
the Offering Memorandum, and (iii) such other documents, certificates, and
records as we have deemed necessary or appropriate.  We also have relied upon
factual statements and representations made to us by representatives of the
Company and others that are set forth in a certificate executed and provided to
us by the Company (the “Officer’s Certificate”).  With respect to the ownership
of stock of the Company for certain periods prior to March 8, 2004, we also have
relied on a letter from Explorer Holdings, L.P., regarding the ownership of
stock of the Company by Explorer Holdings, L.P., Explorer Holdings Level II,
L.P., and Hampstead Investment Partners III, L.P. (the “Representation
Letter”).  For purposes of this opinion, we have assumed the validity and
accuracy of the documents, certificates and records set forth above, and that
the statements and representations made therein are and will remain true and
complete.  We also have assumed that the Offering Memorandum and such other
documents, certificates and records and that the statements as to factual
matters contained in the Offering Memorandum are true, correct and complete and
will continue to be true, correct and complete through the completion of the
transactions contemplated therein.  For purposes of this Opinion, we have not,
however,  assumed the correctness of any statement to the effect that the
Company qualifies as a REIT.
 
In our examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as certified, conformed or photo copies, and the authenticity of
the originals of such copies.  In making our examination of documents executed,
or to be executed, by the parties indicated therein, we have assumed that each
party (other than the Company) has, or will have, the power, corporate or other,
to enter into and perform all obligations thereunder and we have also assumed
the due authorization by all requisite action, corporate or other, and the
execution and delivery by such parties and the validity and binding effect
thereof on such parties.  All of the documents we have reviewed will be complied
with without waiver.  Finally, in connection with the opinions rendered below,
we have assumed that during its taxable year ended December 31, 1992 and in each
subsequent taxable year to present, the Company has operated and will continue
to operate in such a manner that makes and will continue to make the
representations contained in the Officer’s Certificate true for each of such
years, as of the date hereof, and any representation made as a belief, made “to
the knowledge of,” or made in a similarly qualified manner is true, correct, and
complete, as of the date hereof, without such qualification.
 
In rendering our opinion, we have considered the applicable provisions of the
Internal Revenue Code of 1986, as amended (the “Code”), Treasury Department
regulations promulgated thereunder, pertinent judicial authorities, interpretive
rulings of the Internal Revenue Service and such other authorities as we have
considered relevant, all in effect as of the date hereof.  It should be noted
that statutes, regulations, judicial decisions and administrative
interpretations are subject to change at any time (possibly with retroactive
effect).  A change in the authorities or the accuracy or completeness of any of
the information, documents, certificates, records, statements, representations,
covenants, or assumptions on which our opinion is based could affect our
conclusions.
 
Based on the foregoing, in reliance thereon and subject thereto and to the
limitations stated below, it is our opinion that:
 
(a)           From and including the Company’s taxable year ended December 31,
1992, the Company was and is organized in conformity with the requirements for,
its actual methods of operation through the date hereof have permitted, and its
proposed methods of operations as described in the Officer’s Certificate will
permit the Company to meet the requirements for, qualification and taxation as a
real estate investment trust (“REIT”) under the Code and the Company has
qualified and will so qualify, and the Company will continue to meet such
requirements and qualify as a REIT after consummation of the contemplated
transactions and the application of the proceeds, if any, from the offering of
the Notes by the Company as described in the Offering Memorandum.
 
(b)           The discussion in the Offering Memorandum under the heading
“CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS,” in so far as such
statements constitute a summary of U.S. federal tax matters, fairly and
accurately summarizes such matters in all material respects.
 
Except as set forth above, we express no opinion to any party as to the tax
consequences, whether federal, state, local or foreign, of the offerings
discussed in the Offering Memorandum or of any transaction related thereto or
contemplated thereby.  This opinion is expressed as of the date hereof, and we
are under no obligation to advise you of, supplement, or revise our opinion to
reflect, any changes (including changes that have retroactive effect) in
applicable law or any information, document, certificate, record, statement,
representation, covenant or assumption relied upon herein that becomes incorrect
or untrue.
 


 



 
 

--------------------------------------------------------------------------------

 
